       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 1 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1                       UNITED STATES DISTRICT COURT

   2                                     for the

   3                          DISTRICT OF CONNECTICUT

   4

   5
         SUSAN BYRNE,                           Civil Case Number:
   6        Plaintiff,                        } 3:17-cv-01104-VLB
                                              }
   7                vs.                       } CONFIDENTIAL TESTIMONY
                                              } Page 211 through 214
   8     YALE UNIVERSITY,                     }
            Defendant.                        }
   9

 10

 11

 12

 13           DEPOSITION OF: Susan Byrne
              TIME:          10:05 a.m.
 14           DATE:          October 19, 2018
              HELD AT:       Jackson Lewis, PC
 15                          90 State House Square - 8th Floor
                             Hartford, Connecticut
 16

 17

 18

 19

 20

 21

 22
                    Reporter:  Annette Brown, LSR, No. 0009
 23                     Brandon Huseby Reporting & Video
                               249 Pearl Street
 24                      Hartford, Connecticut  06103
                           Telephone:  860.549.1850
 25                           Fax:  860.549.1537



www.huseby.com                     Huseby, Inc. Regional Centers                 800-333-2082
           Charlotte - Atlanta - Washington, DC - New York Houston - San Francisco
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 2 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          A     A woman who was fairly young, maybe 17, 18,

   2     hit me in a car.             I think -- well, I don't know

   3     exactly why she did it, but she turned as I was

   4     walking in a crosswalk and sent me to the hospital.

   5          Q     I want to ask you some questions about your

   6     legal claims in this case starting with your claim of

   7     retaliation.          Do you understand that in your claim is

   8     a claim of retaliation?

   9          A     Yes.

 10           Q     And in your own words, what do you understand

 11      that claim to be asserting?

 12           A     My concept of it is that there was one

 13      judgment of my work.               I spoke out about abuses in the

 14      department and the judgment changed, the tune

 15      changed.        So the retaliation is denying me tenure and

 16      promotion because I spoke out.                    That was in a

 17      nutshell.

 18           Q     So I want to focus on the middle part of that

 19      which is what you characterize as speaking out about

 20      abuses in the department.

 21                 List for me all of those occasions that you

 22      spoke out, in your view.

 23           A     Okay.      The first that I remember is I spoke to

 24      the person who was then dean of Yale College.                             Her

 25      name is Mary Miller, and she -- every three years


www.huseby.com                    Huseby, Inc, Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 11
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 3 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     when the chairmanship of the department became

   2     something that had to be renewed she would ask each

   3     member of the department who they thought should be

   4     chair.

   5                So this was at least the second time that I'd

   6     been through that process, and I told her that I

   7     thought she should change the chair of the

   8     department.

   9          Q     And you characterize this, what you just

 10      described, as the first of the occasions on which you

 11      spoke out.

 12                 Do you mean chronologically first, or this is

 13      just the first one you're listing or did you --

 14           A     Chronologically it's the first one I remember.

 15           Q     Okay.

 16          A      Yes.

 17           Q     And can you place that discussion with Mary

 18      Miller in time by year, month, day?

 19          A      Yes, it was May 2014.

 20          Q      Do you have any notes of that conversation?

 21          A      I don't think I took notes, no.

 22          Q      Have you seen anyone else's notes?

 23                        MR. PARENTEAU:           Object to form.

 24          A      I think in the documents that you sent there

 25      might have been notes, but I don't think they were


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco    Page 12
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 4 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     identified as to where they were from or anything

   2     like that.

   3     BY MS. CHAVEY:

   4          Q     But there was something you saw in the

   5     production that looked like they might be notes of

   6     the conversation that you're recalling with Mary

   7     Miller?

   8          A     Yes, it made me think that.

   9          Q     Okay.      But you don't have your own notes?

 10           A     No.

 11                         MR. PARENTEAU:           Objection to form.

 12      BY MS. CHAVEY:

 13           Q     And so that conversation with Mary Miller in

 14      May of 2014 is one that you would put into the

 15      category of a time you spoke out about abuses in the

 16      department?

 17           A     Yes.

 18           Q     And what abuses in the department are you

 19      talking about with regard to that May of 2014

 20      conversation with Mary Miller?

 21           A     I told her that I thought the continued chair

 22      of Rolena being chair, Rolena Adorno being chair, was

 23      a mistake because Rolena -- there are a number of

 24      reasons, but she would seek dirt from me on other

 25      colleagues, and she had these little wars that she


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 13
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 5 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1     was waging with two other colleagues in the

   2     department.

   3          Q     Who were they?

   4          A     One is Anibal Gonzalez and the other one is

   5     the David Jackson.              I probably also said something

   6     about students because I. think she harassed students

   7     as well.

   8          Q     Are you sure you mentioned that to Mary

   9     Miller?

 10           A     No.     Given that I am speaking under oath this

 11      is my best memory of what --

 12           Q     Sure.

 13           A     -- I would have told her.

 14           Q     I understand what you're saying.                      Let me ask

 15      you this: Do you remember what you for sure told Mary

 16      Miller in May of 2014?

 17           A     Only that she should not make Rolena chair

 18      again.

 19           Q     Okay.

 20                         MS. CHAVEY:          Would you mark that?

 21

 22                                (Defendant's Exhibit 1, E-mail

 23                               dated May 8, 2014 with redactions,

 24                                was marked for identification.)

 25


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco     Page 14
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 6 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     she wouldn't or my thought -- that would be

   2     projecting, but I don't think I ever heard of her say

   3     those words.

   4          Q     I'm really just asking about your memory and

   5     what your memory is of that meeting, and it sounds

   6     like you don't remember those being said?

   7          A     Correct.

   8                        MR. PARENTEAU:           Object to form.

   9     BY MS. CHAVEY:

 10           Q     And you don't remember every word that was

 11      said at the meeting either, right?

 12           A     Correct.

 13           Q     And does the term "Simms replacement" mean

 14      anything to you?

 15           A     No.

 16           Q     Do you remember talking with Mary Miller about

 17      whether Noel Valis would potentially be the next

 18      chair of Spanish and Portuguese?

 19                         MR. PARENTEAU:           Object to form.

 20           A     Mary Miller asked me -- I do remember that she

 21      asked me who else could be chair?

 22      BY MS. CHAVEY:

 23           Q     And did you identify Noel as a potential next

 24      chair?

 25           A     I believe I identified all three of the people


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 22
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 7 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1      who were not Rolena and Roberto, so Anibal, David,

   2      and Noel.

   3          Q     Was there an discussion about who would be

   4      the DUS?       Is that the director of undergraduate

   5     studies?

   6          A     Undergraduate studies, yes, and Rolena kept me

   7     as DUS.        She told me I was good at it, but I don't

   8     remember that topic in this meeting, no.

   9          Q     And when did your third book come out?

  10          A     It was 2015.          I'm trying to remember the

 11      month.       I think spring 2015.              Again, that's a guess;

 12      I shouldn't guess.              Sorry.

 13           Q     A was it published by Toronto?

 14           A     Yes.

 15           Q     When did you learn that Toronto would publish

 16      your third book?

 17           A     April 2014.

 18           Q     Did you learn Latin as an adult?

 19           A     Yes.      I actually -- I should temper that just

 20      a little bit.           I think I took a year or two when I

 21      was in high school a long time ago.

 22           Q     Did you talk with Mary Miller in May of 2014

 23      about Paulo Moreira not getting promoted?

 24           A     2014, I probably did.

 25           Q     And were you looking for jobs outside of Yale


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 23
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 8 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1          Q     So if I understand your testimony correctly,

   2     what you were characterizing as abuses in the

   3     department that you mentioned to Mary Miller in

   4     May of 2014 were Rolena's conduct in -- Rolena's

   5     conduct as chair of the department in seeking dirt

   6     from you about other colleagues and waging war with

   7     two other faculty members and some harassment of

   8     students?

   9          A     Correct.

 10           Q     Was there anything else that you mentioned to

 11      Mary Miller besides those things?

 12           A     As I said, not that I remember.

 13           Q     And what was the nature of the harassment of

 14      students that you discussed with Mary Miller?

 15           A     Graduate students would complain -- I don't

 16      remember precisely what I told her, so I guess that's

 17      what I should say.

 18           Q     Okay.      Fair enough.           What was the harassment

 19      of students by Rolena Adorno that concerned you in

 20      May of 2014?

 21           A     Rolena had a tendency to tell students what

 22      they had to work on as opposed to getting them to

 23      produce their best work.                 So that was a topic that,

 24      for me, would have made a difference as far as how

 25      students were treated.


www.huseby.corn                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta -- Washington, DC — New York — Houston — San Francisco    Page 28
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 9 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     Was there anything else that you think of as

   2     harassment by Rolena Adorno of students in around the

   3     time of May of 2014?

   4          A     Not that I can remember.

   5          Q     And the waging of war on Anibal Gonzalez and

   6     David Jackson took what form?                    You can address them

   7     separately or together.

   8          A     Well, Rolena would come to me and ask -- as

   9     director of undergraduate studies, I had direct

 10      contact with students.                So she would ask me if

 11      students had any negative things to say about either

 12      Anibal or David.            That was a fairly constant thing.

 13           Q     And to your knowledge, based on those

 14      interactions with Rolena Adorno, was there something

 15      in particular she was looking to learn a certain type

 16      of information?

 17                         MR. PARENTEAU:           Object to form.

 18           A     I can't say what she wanted, so I don't know.

 19      BY MS. CHAVEY:

 20           Q     So her questions to you were general

 21      about student feedback on those two faculty members?

 22           A     No.     It was more particular about how they

 23      worked with students, what students said about them,

 24      do students have any negative comments about these

 25      two people.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 29
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 10 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1      characterize as abuses in your department?

   2          A      Not that I remember.

   3           Q     So if we go back to your statement earlier

   4      that you feel that you spoke out about abuses in the

   5      department and you characterized the May of 2014

   6      conversation with Mary Miller as chronologically

   7      first.

   8                 What was chronologically second, if you

   9      remember?

 10           A      That would have been the Yale Daily News

 11       reporter.

 12           Q      When was that?

 13           A      The following academic year so '14-'15.

 14           Q      Was that around March of 2015?

 15           A      It was the whole 2014-'15.

 16           Q      Okay.      So in that regard what abuses in the

 17      department did you -- well, withdrawn.

 18                  Can you be more specific about when you spoke

 19      out about abuses in the department to the Yale Daily

 20      News reporter?

 21           A      I remember she started contacting me in the

 22      fall of 2014.

 23           Q      When did you speak out about what you call

 24      abuses in the department to the Yale Daily News

 25      reporter?


www.huseby.com                      Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte ,.. Atlanta — Washington, DC — New York — Houston — San Francisco    Page 31
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 11 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          A     It was in between fall 2014 when she first

   2      started contacting me and spring 2015 when she

   3      published a story that included me in it.                          There were
   4      a couple of different moments of setting up the

   5      appointment.

   6                We exchanged e-mails, and she told me at first

   7      that she wanted to speak to me about two specific

   8      topics:      The study of Spanish at Yale, and that

   9      related to my role as director of undergraduate

 10       studies; and the second topic that she said she

 11       wanted to include was -- this is a bit technical.

 12                 There's a Modern Language Association and they

 13       put out reports about the study of languages, study

 14       of foreign languages in the United States.                          I don't

 15       think they deal with other countries.                       Well, anyway

 16       my idea is that they are Modern Language Association

 17       in the United States.              And they had put out a survey

 18       that showed a decline in the study of foreign

 19       languages, and so that

 20           Q     Modern languages only or all foreign

 21       languages?

 22           A     The details on something like that distinction

 23       that you're trying to make it's something that

 24       departments across the country have gone from calling

 25       them foreign languages to calling them modern


www.huseby.cona                   Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 32
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 12 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          A     Correct.

   2          Q     How many such meetings did you have?

   3          A     One.

   4          Q     And would the date of that meeting be in your

   5     paper agenda?

   6          A     That would be easier to find through e-mails.

   7          Q     Okay.      But it might be in the paper agenda as

   8     well?

   9          A     It probably would be, but if I were to look

 10      for it, I would go through the e-mails.

 11           Q     What abuses in the department did you

 12      disclose to the Yale Daily News reporter in that one

 13      meeting?

 14           A     There was a lot related to Roberto and sexual

 15      harassment.

 16           Q     Can you be -- withdrawn.

 17                 Please be as specific as you can be about what

 18       you told the reporter.

 19           A     I remember her asking me if I'd seen instances

 20      of sexual harassment, and I remember saying, Yes.

 21           Q     Did the reporter ask you any questions about

 22      particular conduct?

 23           A     I don't remember precisely, but my memory is

 24      that she did.

 25           Q     So you told the reporter that you had seen


www.huseby.com                    Huseby, Inc. Regional Centers                   800-333-2082
           Charlotte — Atlanta — Washington, DC -- New York Houston — San Francisco    Page 34
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 13 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     such conduct by Roberto?

   2          A     Correct.

   3          Q     And did you mention any particular

   4     observations that you had had or anecdotes?

   5          A     Yes, I -- well, I can tell you what I had

   6     seen.      Exactly what I told her I wouldn't be able to

   7     say these were my exact words to her.

   8          Q     So let's take it in two different pieces.

   9     Let's first focus on what you remember telling the

 10      reporter, and if you don't remember the words, that's

 11      fine, but if you remember the subject matter, that's

 12      the topics that you mentioned to her, that's what I'd

 13      like to focus on first.

 14           A     Okay.

 15           Q     Do you remember what observations you

 16      mentioned to the Yale Daily News reporter about

 17      Roberto's conduct?

 18           A     I remember her asking me questions:                       Have you

 19      seen this, have you seen that.

 20           Q     Do you remember what the "this" and the "that"

 21      are?

 22           A     Not precisely.

 23           Q     Generally?

 24           A     Not in that specific conversation.

 25           Q     Did you have a separate conversation with the


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 35
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 14 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     reporter?

   2         A      No.

   3         Q      So the reporter asked if you had seen this or

   4     if you had seen that, and you responded yes, I have

   5     or no, I haven't, according to what your memory

   6     allowed at that time?

   7         A     Correct.

   8         Q     But at least as to some of the this and that

   9     that she asked you about you said yes; is that

 10      correct?

 11          A     Correct.

 12          Q      How many -- maybe you can remember the number.

 13      Was it 50 things that she asked you?                      Was it 50 this

 14      and that's?         Was it four?         How many was it?

 15          A      I don't remember a precise number.                     It was a

 16      fairly long time.            She was in my office for an hour,

 17      hour and a half, something like that.

 18          Q      Was the door closed in your office?

 19          A      Yes.

 20          Q      Did anyone come in during the meeting?

 21          A      No.

 22          Q      I should ask you the same about your meeting

 23      with Mary Miller.

 24                 Was the door closed when you were meeting with

 25      her as it was when Roberto was meeting with her


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco    Page 36
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 15 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     before your meeting?

   2         A      Yes, it was.

   3         Q      And when Roberto was meeting with Mary Miller

   4     could you hear what he was talking about with her --

   5         A      No.

   6         Q      -- before the door opened?

   7         A      No, I could not.

   8         Q      And when you came out of your meeting with

   9     Mary Miller was there anyone in the hallway waiting

 10      as you had been previously?

 11          A      No, there wasn't.

 12          Q      And do you have any information to indicate

 13      that the reporter told Roberto what you had said?

 14          A      No.    The reporter, no.

 15          Q      Do you have any reason -- or do you have any

 16      information to suggest that the reporter told Rolena

 17      Adorno what you had said during your meeting with the

 18      reporter?

 19          A      She wrote about it, the reporter, and I know

 20      that they read it.

 21          Q      That I know, but I'm asking you something

 22      different right now.

 23          A     I'm sorry.         I must have missed what the

 24      question was.

 25          Q      Do you have any information to suggest that


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC New York — Houston — San Francisco    Page 37
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 16 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      the reporter for the Yale Daily News with whom you

   2      met spoke with Rolena Adorno about what you had told

   3      the reporter?

   4          A     I know the reporter wrote in her stories

   5      I'm not sure if it was exactly this story.                          She wrote

   6      that she had made contact with Rolena as chair, but

   7      that's the extent of what I know about that.

   8          Q     Do you have any information to suggest that

   9      Mary Miller spoke to Roberto about what you had told

 10       Mary Miller during your meeting in May of 2014?

 11           A     For that I would have to guess, and I guess 1

 12       shouldn't.

 13           Q     And the reason that you would have to guess is

 14       you have no information to suggest that Mary Miller

 15       did tell Roberto what you had told her?

 16                         MR. PARENTEAU:           Object to form.

 17      BY MS. CHAVEY:

 18           Q     Correct?

 19           A     I don't know that Mary Miller spoke to Roberto

 20      about particularly what I had said.

 21           Q     And do you have any information to suggest

 22      that Mary Miller spoke to Rolena Adorno about what

 23       you had told Mary Miller in May of 2014?

 24           A     Yes.

 25           Q     What information is that?


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 38
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 17 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          A      Yes, I do know.

   2          Q      And was it your understanding that your

   3      conversation with the reporter was on the record?

   4          A      Yes.

   5          Q      Did you have any concerns about speaking on

   6      the record with the Yale Daily News reporter about

   7      the topics that you did discuss with her?

   8          A      No, I didn't.

   9          Q      Why was that?

 10           A      She came to talk to me about the study of

 11       Spanish at Yale.             She had questions that seemed

 12       related to other matters, but I answered, in my

 13       estimation, judiciously and truthfully.

 14           Q      And did you think that there may be any

 15       negative reaction to the things that you told the

 16       reporter on the record?

 17           A      Not at that time, no.

 18           Q      The reporter was an undergraduate student?

 19           A      Yes.

 20           Q      Did you know her before that meeting?

 21           A      Just through e-mails, the e-mails to set up

 22       the meeting.

 23           Q      She hadn't been your student, for example?

 24           A      No, she hadn't.            At least I don't think so.

 25           Q      Do you remember what other topics you


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 41
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 18 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      discussed with the reporter during that on-the-record

   2      meeting?

   3          A     It was about the study of Spanish and the

   4      usefulness of the career.                So one of the things that

   5      I noticed when I was the director of undergraduate

   6      studies at Yale was that students who double majored

   7      with Spanish as the second major got into better med

   8     schools, better law schools, so that type of thing

   9      was definitely something we spoke about.

 10           Q     So you found that people who double majored,

 11      let's say, in Biology and Spanish got into better med

 12      schools than people who just majored in Biology?

 13           A     I didn't have comparative data of people who

 14      just measured in -- measured? -- majored, sorry, in

 15      biology, but I did know that students who had those

 16      double majors had good success afterwards.

 17           Q     So just so that I am clear on what you're

 18      saying, what were -- what do you characterize as the

 19      abuses in the department that you spoke with the Yale

 20      Daily News reporter about?

 21           A     Roberto's sexual harassment.

 22           Q     Anything else?

 23           A     There might have been something but it would

 24      have -- mostly I think she was interested in the

 25      sexual harassment.             That's my memory of the


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 42
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 19 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     conversation.

   2          Q     And as you're sitting here today, you don't

   3     remember what incidents and what conduct you told the

   4     reporter about as it related to Roberto, right?

   5          A     Correct.

   6          Q     So what is it that leads you to remember that

   7      you talked about Roberto's sexual harassment if you

   8     don't remember what it was exactly that you talked to

   9     the reporter about?

 10           A     It was her questions, the reporter's

 11      questions.

 12           Q     So the topic of sexual harassment or sexual

 13      conduct was one that the reporter brought up?

 14           A     Correct.

 15           Q     And in addition to confirming or -- withdrawn

 16                 In addition to responding to the incidents of

 17      alleged sexual conduct that the reporter asked you

 18      about, did you affirmatively or voluntarily bring up

 19      any other incidents with the reporter?

 20           A     Not to my memory.

 21           Q     So have we covered now all of what you

 22      consider to be the abuses in the department that you

 23      talked about with the Yale Daily News reporter?

 24           A     I believe so.

 25           Q     Okay.      So was there any other occasion on


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 43
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 20 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1      which you spoke out about the abuses in the

   2      department besides Mary Miller, besides the Yale

   3      Daily News reporter meeting, was there another

   4     occasion of your speaking out?

   5          A      Yes.

   6          Q      What was that?

   7          A     Shortly after that news story came out, that

   8     was in spring 2015, the provost, Ben Polak, tasked a

   9     pair of lawyers with conducting a climate review, a

 10      departmental climate preview.

 11           Q     So what was your act of speaking out about

 12      abuses in the department?

 13           A     I spoke to the climate review reporters.

 14           Q     How many meetings did you have with them?

 15           A     One.

 16           Q     And did you voluntarily go to that meeting?

 17           A     Yes.

 18           Q     Did you feel it was required?

 19           A     We were asked by the provost to help in the

 20      sense of participation will help the department, will

 21      help the university.

 22           Q     Do you remember the month or the year of the

 23      interview?

 24           A     It was spring of 2015.

 25           Q     So it was within a few months after the Yale


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston —' San Francisco    Page 44
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 21 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     During the course of the deposition today, if

   2      you need to take a break, restroom, water, coffee

   3     just stretch your legs, that's fine.                        Just let me

   4      know that you'd like to take a break and we'll do

   5     that.

   6          A     Okay.

   7          Q     Did you bring any papers with you to that

   8     meeting?

   9          A     Yes.

 10           Q     What did you bring?

 11           A     I brought a whole pile of papers related to

 12      the denial of my associate professor leave that had

 13      happened over the period of fall 2014 to January

 14      2015.

 15           Q     Why did you bring those to the interview?

 16           A     Because it was a particular abuse in the

 17      department, and that's part of what the interviews

 18      were supposed to be about, as I understood it.

 19           Q     So you understood the purpose of the interview

 20      was to elicit views of --

 21           A     Problems.

 22           Q     -- yours and other people's about abuses in

 23      the department among other things?

 24           A     Correct.

 25           Q     And what abuses in the department did you


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 46
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 22 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     discuss with the interviewers?

   2         A     This would be a whole list.                 The intellectual

   3     harassment and that to me was very obvious in what

   4     had happened with the associate professor leave,

   5     Roberto's sexual harassment definitely, Rolena's kind

   6     of social harassment -- I don't know what else to

   7     call it -- social demands.                I don't think I called it

   8     social harassment but social demands on a colleague,

   9     on me as well for a while but on this other

 10      colleague.          I think those were the three big topics

 11      for me.

 12          Q     Who was the other colleague on whom Rolena

 13      placed social demands?

 14          A     He was a junior colleague.                 He came in the

 15      year after I did, and his name was Kevin Poole.                           His

 16      name still is Kevin Poole.

 17          Q     Okay.      Let's start with what you characterized

 18      as intellectual harassment.

 19          A     Okay.

 20          Q     What do you mean by that?

 21          A     I would say it took two forms.                   The one that

 22      was directly relevant to me was everything was good

 23      with my work up until the point where I told Mary

 24      Miller that Rolena should not be chair, and then all

 25      of a sudden kind of whiplash head-turning change in


www.huseby.com                   Huseby, Inc. Regional Centers                  800-333-2082
          Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco    Page 47
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 23 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1      opinion.        All of a sudden the same work that was good

   2      is no longer good.

   3          Q      And is there anything else you mean when you

   4      use the term "intellectual harassment"?

   5          A     The second piece -- I did say there were two.

   6      The second piece would be the same thing I spoke

   7      about a little bit earlier today about kind of

   8      imposing things on graduate students rather than

   9      allowing graduate students to nurture and hone their

 10       own instincts.

 11           Q     Can you give me an example of that?

 12           A     Sure.       I forget which graduate student this

 13       was, but one came to me and said that she wanted to

 14       work on a certain project for her doctoral

 15       dissertation, and Rolena told her she couldn't, that

 16       she had to do something else.

 17           Q     Was there any explanation for that?

 18           A     No.

 19           Q     By Rolena?

 20           A     No.     It was -- that's the intellectual

 21       harassment part of it.               It's the imposition of one

 22      person's thoughts on another person, kind of

 23      irrational in my mind.

 24           Q     And who perpetrated the intellectual

 25      harassment against you, in your opinion?


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco     Page 48
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 24 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1         A     Rolena, Roberto, and Noel.

  2          Q     And what are the actions that you consider to

   3     be intellectual harassment by any or all of those

   4     three?

  5          A     It's that turnabout that I just said a minute

  6      ago.     The idea that a particular idea or a particular

   7     plan for work, in this case it was specifically the

   8      APL proposal.

   9         Q     Anything else?

 10          A     Not particularly.            In that meeting with those

 11      climate review attorneys, no.                  There were -- as far

 12       as the intellectual harassment that was my main

 13       concern at that point.             It was an attempt to change

 14       their tune on my work without any fundamental

 15       legitimate reason to it.

 16          Q     And you also mentioned something that you

 17       called social harassment or social demands by Rolena

 18       on you and Kevin Poole.

 19                What was that as it related to you?                      And I'll

 20       ask you separately about Kevin Poole.

 21          A     Okay.      During my second year at Yale that was

 22       when Kevin was hired.             He came in the -- or my second

 23       year, and Rolena one day early on in that semester

 24       came and asked if the two of us wanted to go out for

 25       a drink after we finished office hours or whatever we


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco    Page 49
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 25 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      were doing, and we both said yes.                    And so we did, and

   2      we went out for a drink, probably two drinks.                           I'm

   3      not -- I can't remember particularly.

   4                And then, okay, we have -- Rolena said, We

   5      have to go have some dinner, so we went and had

   6      dinner.      And then she said, We have to go back to my

   7      house and have an after-dinner drink.

   8                So going out for drinks after office hours

   9      turned into a six- or seven-hour festival of dining

 10       and drinking.         That's not anything bad at all in a

 11       one-time kind of thing, but at the end of that night

 12       Rolena looked at both of us and said, Oh, this was so

 13       much fun, we'll have to do it every Thursday night,

 14       and my heart sank.

 15          Q      So did that pattern repeat every Thursday?

 16          A      And then some, yes.

 17          Q      Did you ever tell her you didn't want to

 18       continue that?

 19          A      I started saying I can't because I have to

 20       work, or I can't because I can't afford it.                         By that

 21       time it had gotten up to two or three times a week.

 22          Q      And so when you said you couldn't do it or

 23       couldn't afford it were you then able not to

 24       participate?

 25          A      Correct.


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 50
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 26 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      secondhand information.               Kevin would tell me that he

   2      wanted to stop the constant -- the consistent social

   3      activities but he felt that he couldn't, and Rolena

   4      would call him at eight -- seven, eight in the

   5      morning I think even as early as seven, and say, When

   6      are you coming in to the office today?                        So she was

   7      pretty demanding of his time, and he should have been

   8      using that time to get work done as I saw it.

   9          Q     Did he tell you that there was any sexual

 10       nature to Rolena's attention on him?

 11           A     No.     Not particularly, no.

 12           Q     Was there anyone else or anything else that

 13       you related to the climate review interviewers that

 14       you're putting in the category of social harassment

 15       or social demands?

 16           A     No.

 17           Q     And the other topic, the third topic that you

 18       said you discussed with the climate review

 19       interviewers, was Roberto Gonzalez Echevarria's

 20       sexual harassment?

 21           A     Yes.

 22           Q     And what did you tell the interviewers about

 23       that topic?

 24           A     I told them everything that I had seen or

 25       experienced.


www.huseby.com                   Huseby, Inc. Regional Centers                     g00-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco     Page 52
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 27 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     What was that?

   2          A     My first year at Yale as I was putting the key

   3      into my office door and I felt someone behind me

   4      playing with my hair, and I turned around it was

   5      Roberto grinning.            After that --

   6          Q     So that was what year?

   7          A     2008-2009, that academic year.

   8          Q     And who witnessed that?

   9          A     Just me.

 10           Q     Did you address it with him at any time?

 11           A     No.

 12           Q     How close was he standing to you when you

 13       turned around and saw him there?

 14           A     Directly behind me.

 15           Q     Was he touching you physically other than --

 16           A     Yes, my hair.

 17           0     -- your hair?

 18                 Was his body touching yours?

 19           A     Not that I remember.

 20           Q     So when you turned around he was

 21           A     He was literally right there.

 22           Q     Was he --

 23           A     Grinning.

 24           Q     Let me finish the question.

 25           A     Sorry.


www.huseby.con►                    Huseby, Inc. Regional Centers                    800-333-2082
            Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 53
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 28 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      do that to an undergraduate student was with an

   2      undergraduate student named Julie Blindauer.                           She was
   3      majoring in Spanish.              Roberto, Julie, and I were the

   4      only three there.            We were in the general area of

   5      call it a lobby of the department, and Roberto had

   6      that same grin on his face as he was doing that to

   7      Julie's hair, and he said, Isn't she pretty or isn't

   8      she beautiful, some word like that, and I said, I

   9      think what's beautiful is what's inside that head

 10       trying to turn him away from that particular creepy

 11       aspect of it.

 12                 So if Roberto were asked -- and this is how I

 13       would mentally conceive it.                 If Roberto were asked

 14       did you ever do this to Julie Blindauer and did Sue

 15       Byrne say this, then he would know who had told them

 16       because the only three of us who were there were

 17       those three.

 18           Q     So it could have been Julie or you in your

 19       example there?

 20           A     Correct.

 21           Q     So do you have any information that the

 22       climate interviewers told Roberto directly what you

 23       had told the interviewers?

 24           A     I don't have any information, no.

 25           Q     So you told the interviewers that Roberto had


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 57
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 29 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1      she started the social things.

   2          Q     But you don't actually remember when it was?

   3          A     The precise date, no.

   4          Q     But you're certain you do remember telling

   5      Rolena about that?

   6          A     Yes.

   7          Q     What are the other acts by Roberto that you

   8      advised the climate reviewers about?

   9          A     Okay.      There was the hair thing.                  My -- there
 10       are two others.           I don't know which came first when

 11       spoke with them.            There are at least two others.                    One
 12       was when he kissed me on the mouth.

 13           Q     Did you tell Rolena about that?

 14           A     I don't remember telling her that.

 15           Q     Okay.      And what was -- you said there were at

 16       least two more?

 17           A     And

 18           Q     And I think that was one them, so what is the

 19       other?

 20           A     The other would have been the hip operation

 21      little pantonine of sex standing up.

 22           Q     And when was that?

 23           A     After he had his second hip operation.                         He had

 24      two hip operations.              The first time they put in one

 25      of those metal-on-metal hip replacements.                          He had to


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 61
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 30 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1                Roberto was at the same celebration for Mary

   2      Miller?

   3          A     Correct.

   4          Q     And what -- do you know what his position was

   5     that led him to be invited?

   6          A     He was chair during Rolena's sabbaticals.

   7          Q     Were there any other acts of what you're

   8      calling sexual harassment that you related to the

   9      climate review interviewers?

 10           A     I think we've covered the hair touching, the

 11       sex standing-up joke, and the kiss on the mouth, and

 12      that is my memory of what I told them.

 13           Q     Okay.       Why don't we take just a short break,

 14      and we'll come back in about five minutes.

 15           A     Okay.

 16

 17                                (Off the record from approximately

 18                                 11:24 a.m. to 11:28 a.m.)

 19

 20      BY MS. CHAVEY:

 21           Q     Are you ready to proceed Professor Byrne?

 22           A     Yes.

 23           Q     We just took a short break.                    I'd like to

 24      continue the line of questioning that we left off

 25      with, and so I'll start by asking if there were any


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 63
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 31 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      other matters that you consider to be abuses of your

   2      department, Spanish and Portuguese, that you related

   3      to the climate review interviewers, other than what

   4      you've already mentioned?

   5          A     Okay.      Roberto's sexual harassment that we

   6      already did, the intellectual social that we already

   7      did, the APL that was part of the intellectual

   8      harassment.         We were in there for pretty long so I

   9      don't -- but I don't remember particularly.                           I know

 10      as part of the overall interview I spoke about -- I

 11      spoke in detail about the APL leave, about Rolena and

 12      Roberto, Rolena's negative attitude towards Anibal

 13      and David Jackson.

 14                 They asked me about specific things like

 15      courses that had been canceled, and that was one of

 16      the things that enabled me to realize who had made

 17      comments to them earlier.

 18                 I told them about -- this would have been part

 19      of the APL, and actually it also tied into Roberto's

 20      sexual harassment, the particular moment during the

 21      APL saga it was in October of 2014, and Rolena asked

 22      me if I would go speak to -- well, she told me that

 23      she wanted me to go speak to Roberto the following

 24      morning about the APL proposal, and I said yes.

 25                 And when I went to his office he directed me


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New  York   Houston — San Francisco    Page 64
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 32 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     -- I went in and said "hello."                  He said "hello."           We

  2      each had a copy of the proposal itself, and he

   3     directed me to this little couch that he had in his

   4     office -- so this actually ties the two them

  5      together.       It's a little two-person couch, and he

   6     said let's go sit on the couch it will be more

   7     comfortable, and I went in that direction and I saw

   8     that little two-person couch had a big pillow on one

   9     side of it, and that pillow was the side I was being

 10      directed to sit on.            Had I sat there with that pillow

 11      behind me I would have literally been pushed into

 12      Roberto's lap which was something that didn't seem

 13      attractive to me, so I picked up the pillow, sat down

 14      on the side, and stuck that pillow in between us.                           So

 15      that -- I also told them about that.

 16          Q     What color was that couch?

 17          A     Memory is it's some kind of blue.

 18          Q     And the pillow?

 19          A     Similar.       I don't remember any particular

 20      color standing out at me.               It was the structure of it

 21      more than the color that I remember.

 22          Q     Do you remember if the pillow was one of those

 23      pillows that's kind of part of the couch, or was it

 24      like an accent pillow, if you know what I mean?

 25          A     I remember it being a fat pillow, a thick


www.huseby.com                    Huseby, Inc. Regional Centers                800-333-2082
           Charlotte — Atlanta — Washington, DC New York Houston — San Francisco    Page 65
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 33 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     fine.

   2         A     Okay.

   3         Q     So was there any other action that you took

   4      that you characterize as speaking out about abuses of

   5      your department?

   6         A      Yes.

   7         Q     So we've had the conversation with Mary Miller

   8      that you related.           We had the discussion that you had

   9      with the Yale Daily News reporter, and you were just

 10       describing your interview with the climate review

 11       interviewers, and now there's something else?

 12          A      Yes.

 13          Q      What is that?

 14          A     The Title 9 process against Roberto's sexual

 15       harassment or related to Roberto's sexual harassment.

 16          Q     Okay.      And was there one occasion when you

 17      spoke out about what you call abuses in your

 18       department as part of that Title 9 process?

 19          A     I believe I was interviewed on four separate

 20       occasions about it.

 21          Q     And do you remember the dates of those

 22       interviews?

 23          A      I remember the first.              It was December 1st.

 24          Q     Of what year?

 25          A     2015.


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — Sau Francisco    Page 70
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 34 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     But did it also have a door?

   2          A     Closed door, yeah.

   3          Q     So to your knowledge, it was just the three of

   4      you in the meeting?

   5          A     Yes.

   6          Q     No one else could hear what you were saying?

   7          A     Correct, as I understood it.

   8          Q     And do you have any information to suggest

   9      that Stephanie Spangler told Roberto Gonzalez

 10       Echevarria what you told her and this other person?

 11           A     I know what standard procedures are -- well --

 12       oh, there were further interviews after that, and

 13       Roberto was told what I had said, yes.                        During that

 14      first interview Stephanie Spangler asked me if I

 15       wanted to be the one to bring a complaint against him

 16       in my name.

 17           Q     What did you say?

 18           A     I said, No.         I said my complaint with him was

 19       more the intellectual harassment, and I might have

 20      said something else about that process, but I don't

 21      remember particularly, but I also -- she asked if I

 22       was okay with my name being used, and I said, Yes.

 23           Q     So if I understand what you just said, you

 24      told Stephanie Spangler, No, I don't want to bring a

 25      complaint with my name attached to it, but I am okay


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 72
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 35 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      with my name being used?

   2          A     No, I think you wrote it down wrong.                        I told

   3      her I did not want to be -- I didn't want to bring an

   4      individual complaint in my name, but I was fine with

   5      them -- she told me they were going to bring the

   6      complaint at one point.               I don't remember if it was

   7      during this meeting, and she said that they had

   8      decided to bring a complaint and could she use my

   9      name or did I want to remain anonymous, and I said

 10       she could use my name.

 11           Q     Okay.      So do you have any information to

 12       suggest that Stephanie Spangler or her colleague told

 13      Roberto what you had said to them on December 1st of

 14       2015?

 15           A     The last interview that I had with the fact

 16      finder whose name was Miriam Berkman I think.                             I'm

 17      not sure about the spelling, but I think it's the way

 18      it sounds.         She had me come back to respond to what

 19      Roberto had said to my complaints.

 20           Q     What was the date of that meeting?                      I think

 21       you said it was the last of these four.

 22           A     It was in spring 2016.

 23           Q     Do you remember the month?

 24           A     No, I don't.

 25           Q     Where was that meeting held, the one with


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 73
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 36 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      Miriam Berkman?

   2          A     That was in a different office.                     I think it

   3      was back at the other one on Whitney, not the tall

   4      building but the other one.

   5          Q     Was it just the two of you in the meeting?

   6          A     Yes.

   7          Q     Do you remember how long that meeting lasted?

   8          A     No, I don't.

   9          Q     And did you tell Miriam Berkman anything

 10       different -- well, withdrawn.

 11                 Did you tell Miriam Berkman anything new as

 12       compared with what you had told Stephanie Spangler on

 13       December 1st?

 14           A     Yes.

 15           Q     Okay.      So you had said that as part the

 16       Title 9 process there were four interviews.                          So far

 17       you've said there was the December 1st, 2015

 18       interview with Stephanie Spangler, and the last one

 19       was the meeting with Miriam Berkman in the spring of

 20       2016

 21                 When were the other two meetings?

 22           A     In between those there was another meeting

 23       with Miriam Berkman.              I don't remember what the

 24      fourth one was.            My memory is that there were four.

 25           Q     And was the other meeting with Miriam Berkman,


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 74
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 37 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1          Q      So on December 1st of 2015 you told Stephanie

   2      Spangler that you were okay having your name attached

   3      to the things that you were saying?

   4          A      Saying.

   5          Q      You didn't want to be the named complainant in

   6      a Title 9 case?

   7          A     Correct.

   8          Q     And what were the -- what would you

   9     characterize as abuses in your department that you

 10      related to Stephanie Spangler and her colleague on

 11      December 1st, 2015?

 12           A     That would be all of the same things that

 13      told the climate review reporters.                       They were the

 14      ones that referred the case to Stephanie Spangler and

 15      Title 9.         That person, Jamaal Thomas, was the one who

 16      contacted me and asked me if I would be willing to

 17      speak to the Title 9 office.

 18           Q     Did you have any hesitation about doing so?

 19           A     No.

 20           Q     Did you talk with anyone other than Jamaal

 21      Thomas about whether you would be willing to go talk

 22      to Stephanie -- to the Title 9 office and in

 23      particular Stephanie Spangler?

 24           A     No, I didn't.

 25           Q     Did you consult with anybody about whether


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco     Page 78
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 38 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      into 2016?

   2          A     No.

   3          Q     And then when you met with Miriam Berkman the

   4      second time, which you said was in the spring of

   5      2016, the purpose of that meeting was a little bit

   6      different?

   7          A     Yes.

   8          Q     And what was the purpose of that meeting as

   9      you understood it?

 10           A     Miriam told me that she wanted me to come back

 11       and respond to what Roberto had said to my

 12       allegations, I think she called them.

 13           Q     So tell me everything you remember about that

 14      second meeting with Miriam Berkman.

 15           A     She told me that Roberto had -- I don't

 16      remember what she told me about Roberto saying except

 17      for that he blamed the tenure review for my saying

 18      what I said.          He somehow linked them together.                     He

 19      said, She's only doing this because before of her

 20      tenure review or something along those lines.

 21           Q     And as of the date that you met with Miriam

 22      Berkman that second time what was the status of your

 23      tenure review?

 24           A     My memory is that that was after the -- I had

 25      been told that the vote had been negative.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 81
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 39 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     Who do you think retaliated against you?

   2          A     Rolena, Roberto, and Noel.

   3          Q     When did the retaliation begin?

   4          A     As to when they started doing whatever they

   5      did, I wouldn't be able to be say.                      I do know that

   6      the denial of the APL leave was the first instance of

   7      their anger directed at me that I saw.

   8          Q     And besides the denial of the APL leave what

   9     else do you believe was a negative consequence of

 10       your having spoken out about these abuses of your

 11      department?

 12           A     They denied me tenure.                Rolena yelled at me.

 13      There were various instances of that.

 14           Q     Do you have any information to suggest that

 15      Mary Miller told Noel what you had told Mary Miller

 16      in May of 2014?

 17           A     No, I don't have any information about that.

 18           Q     Do you have any information to suggest that

 19      the Yale Daily News reporter directly told Noel what

 20       you had told the reporter during your meeting with

 21      her?

 22           A     Are you talking about do I have any

 23      information now, right?

 24           Q     Yeah.

 25           A     All of the discovery that you sent shows that


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 88
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 40 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          A     When you ask for information my information

   2      comes from the change in their attitude towards me

   3      and their anger towards me and their hostility

   4      towards me that became more and more evident all

   5      along the way.

   6      BY MS. CHAVEY:

   7          Q     Anything else?

   8          A     Can you repeat the question?

   9          Q     Sure.

 10           A     The original part of it.

 11           Q     Do you have any information to suggest that

 12       Stephanie Spangler told Rolena Adorno what you had

 13      told Stephanie Spangler specifically about abuses in

 14      the department?

 15           A     Only that I can infer from the behavior

 16       towards me, not anything in writing or anything of

 17      that sort, no.

 18           Q     Okay.      And do you have any information to

 19      suggest that Stephanie Spangler told Noel Valis about

 20      what you had told Stephanie Spangler related to

 21      abuses in the department?

 22           A     My understanding of how those cases work is

 23      that they interview all of the people in the

 24      department, so that would be the only information I

 25      would have.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 90
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 41 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

              Q     Okay.      So this is also your assumption that

   2     the process would involve Stephanie Spangler telling

   3     Noel Valis, but you don't have any particular

   4     information that that happened here?

   5          A     I was not invited to those meetings, no.

   6          Q     Okay.      And do you have any information about

   7     who if anyone Miriam Berkman disclosed information

   8     about what you had told her?

   9          A     I would have to go back to that same answer.

 10           Q     Okay.      Let's switch gears for a second because

 11      my understanding is that another one of your claims

 12      in addition to retaliation is breach of contract; is

 13      that your understanding?

 14           A     Yes.

 15           Q     And in your own words what are you -- what is

 16      the employment agreement that you believe Yale

 17      University breached?

 18                         MR. PARENTEAU:           Object to form.

 19           A     I was hired for a position identified as

 20      tenure track and the documentation said that I would

 21      have a fair hearing on the merits when it came time

 22      for that tenure review.

 23      BY MS. CHAVEY:

 24           Q     And so you believe that you had an employment

 25      agreement that required the university to give you


www.huseby.com                    Iluseby, Inc. Regional Centers                   800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 91
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 42 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     discovery.         The information that Kevin found in the

   2     handbook or whatever he consulted was not correct and

   3     Pam Schirmeister from the graduate college told

   4     Rolena and said, You can give this graduate student a

   5     third chance.          That was Sara Piazza, and Rolena did

   6     not.     She chose not to.

   7          Q     And do you know -- do you have any information

   8     about what Rolena's motivation was with regard to

   9     Sarah Piazza?

 10           A     That        my only -- I can't guess as to her

 11      motivation.

 12           Q     Right.      So I understand that, but I'm asking

 13      do you have any information about what her motivation

 14      was?     Did she tell you?             Did somebody else reveal

 15      that to you in some way?

 16           A     My only conjecture is that she was always out

 17      to get Anibal and this was part of it.

 18           Q     And when you say "out to get Anibal," what do

 19      you mean?

 20           A     I don't know what she hoped, but she attacked

 21      him, attacked his students so...

 22           Q     What's the standard for promotion -- well,

 23      what's the standard for tenure at Yale when you were

 24      there anyway?

 25           A     It's written in the FASTAP document.                       It has


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 100
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 43 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      to do with a leader in your field, evidence of

   2     good scholarly work and promise of future scholarly

   3      work.

   4          Q     It's a high standard.

   5          A     Yes.

   6                        MR. PARENTEAU:           Object to form.

   7     BY MS. CHAVEY:

   8          Q     And it's a higher standard than the standard

   9     for promotion to associate professor on term?

  10                        MR. PARENTEAU:           Object to form.

  11          A     Different promotion ranks, each have different

  12     things that are said about them.                     It's seen as a

 13      progression.          So after you've become associate

  14     professor on term you're one step closer to associate

 15      professor on tenure -- with tenure, et cetera.

 16      BY MS. CHAVEY:

 17           Q     So but what I'm asking you is do you believe

 18      that at Yale being promoted to associate professor on

 19      term is a guarantee that you -- that a person would

 20      then be promoted in the progression to associate

 21      professor with tenure?

 22           A     I don't understand that any of it as

 23      automatic, no.

 24           Q     Okay.      So there's a difference then in the

 25      standards that the university applies to the


www.huseby.com                    Huseby, Inc. Regional Centers                   800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston '— San Francisco Page 101
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 44 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          A     Yes.
   2          Q     Okay.      So you're aware that there's a vote at
   3     the department level?

   4          A     Yes.

   5          Q     And then are you aware of any other levels of

   6     review that are required for tenure at Yale?

   7          A     The -- yes, I am.

   8          Q     Okay.      What are you aware of?

   9          A     The department level, the division level.                           I

 10      think the third is it's -- I forget the exact name of

 11      this.      It's the full faculty of Yale, so there's a --

 12      I can't remember the name of what they call that

 13      group when they get together.                    It will come to me

 14      and then the final step is a -- the corporation

 15      counsel ratifies.

 16           Q     Corporation counsel meaning the lawyers, or

 17      you mean the Yale corporation?

 18           A     It's a body -- Yale corporation, that's right.

 19      Because corporation counsel is -- yeah, Yale

 20      corporation.

 21           Q     Okay.      And along the way are you familiar with

 22      any recommendations that are made by administrators

 23      at Yale to those various bodies?

 24           A     The divisional director of humanities, Amy

 25      Hungerford, she would be involved in the step after


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 111
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 45 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     It was produced in --

   2          A     You sent it to me, yes.

   3          Q          discovery?

   4                So until you saw that e-mail, which was

   5      sometime in the year 2018, your understanding was

   6      that the department of the tenure candidate had to

   7      vote on that tenure candidate?

   8          A     It wasn't my understanding.                   I was told that

   9      when I asked if Renaissance Studies' faculty could

 10       vote.     I was told, No, they couldn't, but I don't

 11       think I had an understanding of this has to be in

 12       your department.            That was the normal procedure; I

 13       understood that.

 14           Q     So in the normal procedure where the

 15       department votes on a tenure candidate who's coming

 16       up through that department, do you know whether

 17       candidates who receive successful votes in their

 18       department always gain tenure at Yale?

 19           A     I don't believe so.              I believe there are cases

 20       where the divisional committee turns down tenure

 21       cases that have been granted in the department level.

 22           Q     What cases are you familiar with?

 23           A     I don't have the names of the people.                         I heard

 24       of someone in, I think it's, American Studies,

 25       something like that.


www.buseby.001T1                   Huseby, Inc. Regional Centers                    800-333-2082
            Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 115
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 46 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1         Q      Let me withdraw the question.

   2                So you said that you are familiar with this

   3      document which is titled, at least in part, Steps for

   4      Promotion?

   5         A      I'm familiar with that title.                   I know that

   6      this is something that's up on the provost's website

   7      that says "Steps for Promotion."

   8         Q      Okay.      And you see at the bottom of the first

   9      page it's says "Last updated February 16th of 2015"?

 10          A      I do see that, but that's kind of contradicted

 11       by the date handwritten just underneath it that says

 12      "2014."

 13          Q      And you didn't write that, did you?

 14          A      No, I just saw the two dates when you pointed

 15       out the 2015.

 16          Q      So your tenure review was in the academic year

 17       2015 -- excuse me.            Your tenure review was in the

 18       academic year of 2015-'16?

 19          A      The tenure review year?

 20          Q      Yes.

 21          A      Yes.

 22          Q      And did you access a document called "Steps

 23      for Promotion" as you were preparing for your tenure

 24       review?

 25          A      I probably did.           I remember accessing it at a


www.huseby.com                   Huseby, Inc. Regional Centers                     800-333-2082
          Charlotte — Atlanta — Washington, DC — New  York — Houston — San Francisco   Page 119
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 47 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      different point in time later on, but I don't

   2      remember the exact time, so you could be right.                           It
   3      could be the first one, the second one.                       I remember
   4     seeing something that was Steps for -- yeah.

   5          Q     For what purpose did you refer to a document

   6     called "Steps for Promotion"?

   7          A     Because I was going through it.

   8          Q     Okay.     And if you look at the second page of

   9     the document you see the very first step of the

 10      process is, Step 1, "Inform candidate of process."

 11      Do you see that?

 12           A     Yes.

 13           Q     And it refers to department chair as

 14      initiating this part of the process?

 15          A      Yes.     The highlighting kind of makes it

 16      difficult to read those parts

 17          Q      Yeah.

 18          A      -- but yes, it does say that.                  I see that.

 19          Q      Then the steps basically relate to the

 20      submission of materials; you did that, right?

 21          A      This is a later document because the timing is

 22      different here.

 23          Q      What do you mean by that?

 24          A      Well, the timing says, "Preliminary materials

 25      would be submitted by the end of March break," so


www.huseby.com                    Husehy, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 120
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 48 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     mean by reservation though.                  I should say that.

   2          Q     Any hesitation about being colleagues on a

   3     going-forward basis with any of those three?

   4          A     No.

   5                        MR. PARENTEAU:           Object to form.

   6          A     No.

   7     BY MS. CHAVEY:

   8          Q     So is there anything -- let's go back to the

   9     question I had asked you before.

 10                 Is there anything in this document, Exhibit 2,

 11      that you think represents a requirement imposed on

 12      Yale that it failed to honor in your case?

 13                         MR. PARENTEAU:           You'll have to read the

 14       whole thing.

 15           A     I'm going to have to read it before I can

 16      answer that.

 17      BY MS. CHAVEY:

 18           Q     Yeah, go ahead.

 19           A     And the question is anything in here that

 20      imposed something on Yale?

 21           Q     Nope.      Is there anything in the exhibit that

 22      imposed an obligation on Yale that it failed to meet

 23      in your case?

 24           A     Got it.       (Witness reviews document.)

 25                 Can I stop and offer these along the way?


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 133
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 49 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1           Q     Sure.

   2           A     On page 2 in Point Number 2 where it says, I

   3      should also provide the names of up to three

   4      individuals who I believe would not offer a fair

   5      assessment, they did not do that.

   6           Q     And you didn't offer that?

   7           A     I was not asked to offer that.                The letter

   8     that I got did not say to offer that.

   9           Q     Well, if I'm reading -- if I'm looking at the

 10      same place you're reading it says, "The candidate

 11      provides the department chair with electronic copies

 12      of:       Names of up to three individuals who might serve

 13      as referees" --

 14          A      And then after the close paren "names of up to

 15      three individuals who the candidate believes would

 16      not offer a fair assessment of his or her work."

 17          Q      Right.      So you didn't do that?

 18          A      I was not asked to do that.

 19          Q      You didn't provide the department --

 20          A      I was not asked to do that.               I was asked to

 21      provide three yes, but I was not asked to provide

 22      three no.

 23          Q      And you had the Steps for Promotion available

 24      to you you said, right?

 25          A      This I did not have.


www.huseby.com                   Huseby, Inc. Regional Centers                800-333-2082
          Charlotte — Atlanta — Washington, DC New York Houston — San Francisco   Page 134
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 50 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     You didn't have --

   2          A     I think the date is later.                  This is actually

   3          no, the date would be right.                   I think the letter I

   4      get is supposed to tell me these things.                         That's what

   5      the chair sends me a letter that says here's what you

   6      need to do, that's the informed candidate part, and

   7      that letter should have had that in it, but it

   8      didn't.

   9          Q     Was this document, Steps for Promotion,

 10      available to you electronically?

 11           A     I guess -- I know consulted it at other

 12       points, and it was on the website.

 13           Q     And you have never realized that you had the

 14      opportunity to provide the department chair with

 15       names of people who would not provide a fair

 16      assessment?

 17           A     I was not told to provide that.

 18           Q     I'm not asking you that.                 I'm saying you

 19      didn't realize back in 2015 that you had the

 20      opportunity to provide your department chair with the

 21      names of up to three individuals whom you thought

 22      would not provide a fair assessment?

 23           A     No, this is the first time I'm seeing this.

 24           Q     Okay.      Go ahead.

 25           A     (Witness reviews document.)


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 135
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 51 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1                The third point in that same place, "A brief

   2     statement of research interest to help guide the

   3     department in the selection of additional referees."

   4                I did provide research interests, but Yale did

   5     not select all external referees who were in

   6     conformance with that list, with that research

   7     interest section.

   8                (Witness reviews document.)

   9                The dates are also very different.                      So the

 10      third number on that same page that says, "No later

 11      than April 22nd."             In my case that didn't happen

 12      until mid July.

 13           Q     Yeah, why don't we just -- we know that your

 14      process was postponed, so we can just -- I will take

 15      that as a given that the dates listed on this

 16      document were not the dates related to your case?

 17          A      Okay.      (Witness reviews document.)

 18                 I also understand that at same point, Number

 19      3, Rolena was told that she would have nothing to do

 20      with it, so she was not the person who selected.

 21           Q     Was that a violation of Yale's obligation to

 22       you?

 23          A      I don't believe that I can comment on the

 24      legal obligations to me, but this did not happen

 25      So this point did not happen.                   I understood it did


www.huseby.com                   Huseby, Inc. Regional Centers                     800-333-2082
          Charlotte — Atlanta — Washington, DC — New  York   Houston — San Francisco   Page 136
      Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 52 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

  1          Q     Okay.

  2          A     So...

  3          Q     I understand your point, but I was asking

  4     about something different.

  5                        MR. PARENTEAU:          Object to form.           Is that

  6     the question?          Object to the comment.

  7     BY MS. CHAVEY:

  8          Q     You can continue.

  9          A     (Witness reviews document.)

 10                On the next page in the section that's

 11     identified as 4-A, the second to the last sentence

 12     says, "Proposed referee should be selected with the

 13     aim of providing a fair, informed, and rigorous

 14      review" --

 15                        THE COURT REPORTER:             I'm sorry.        Could

 16      you slow down just a little?

 17                        MR. PARENTEAU:          Read slow.

 18                        THE WITNESS:         Yeah, I'm sorry.

 19          A     So "Proposed referees should be selected with

 20      the aim of providing a fair, informed, and rigorous

 21      review reflecting a diversity of viewpoints."

 22                I do not believe Yale selected candidates with

 23      a fair informed approach.

 24     BY MS. CHAVEY:

 25          Q     And you don't know who the external referees


www.huseby.com                   Huseby, Inc. Regional Centers                  800-333-2082
          Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 138
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 53 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1                 So for me those approaches, not only do they

   2      leave out half of the population, the half that's

   3      male, but you also don't have -- you're adding a

   4      layer as opposed to going into -- my preference for

   5      scholarly work in my field and time frame is to see

   6      what the text says and to be informed by what was

   7      going on around the text when it was produced.                                So I

   8      would say prior to the text and then reaction to the

   9      text but in the same time frame.

 10                  And both the feminine thing, people do it with

 11       all kinds of topics now, mainly in the United States.

 12       It's a tendency that I think they're moving away from

 13       a little bit, thankfully, but they tend to look at

 14       things today and then try to put that back on the top

 15       of the work, and I think it distorts the works.

 16           Q      And would that be -- what you're describing

 17       would that be also in the category of a scholarly

 18       quibble with Alison Weber's approach to literature?

 19           A      I wouldn't quibble with her or her choice, but

 20      it wouldn't be my choice.                   Everyone is free to do

 21       what they find fulfilling.

 22           Q      So you were proceeding through

 23           A      I should keep on going.

 24           Q      Yes, please.

 25           A      So I got up to that far.                  Okay.


www.huseby.001111                   Huseby, Inc. Regional Centers                      800-333-2082
             Charlotte — Atlanta — Washington, DC — New York ,.. Houston — San Francisco   Page 143
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 54 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1                 (Witness reviews document.)

   2                 The part that begins on page 3 and continues

   3      onto the top of page 4 about the list of comparison

   4      candidates.         What I saw in the documents that you

   5      provided indicates that all of the candidates had

   6      the only phrase I can use for it is chronological

   7      advantage.

   8                 So my degree was granted in 2004, and their

   9      degrees were all granted before 2000, 1997, 1998,

 10       maybe even earlier, something like that.                           So I don't

 11       think that was a proper approach either.                           Actually,

 12      some of the letter writers commented on that.

 13                          MS. CHAVEY:          I'm just going to take a

 14      quick break for a second.

 15

 16                                (Off the record from approximately

 17                                  2:01 p.m. to 2:07 p.m.)

 18

 19      BY MS. CHAVEY:

 20           Q      Would you please continue answering the

 21      question about Exhibit 2 please?

 22           A      Sure.      I'm still on page 4.               I'll keep going.

 23      (Witness reviews document.)

 24                  There are certain things here that I wouldn't

 25      be able to comment on, like what other people were


www.huseby.com                    Huseby, Inc, Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 144
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 55 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      doing behind the scenes.

   2          Q     Yeah, yeah.          I'm asking what you believe to be

   3      violations of these steps by Yale.

   4          A     You don't have one that doesn't this

   5      highlighting on it, do you?

   6          Q     No.

   7          A     Because it's taking me longer to read it

   8      because of the highlighting or whatever the gray

   9      stuff is.

 10                         MR. PARENTEAU:            It's very hard to read.

 11                         THE WITNESS:          It is, isn't it?

 12           A     (Witness reviews document.)

 13                 And again throughout the dates are off, but

 14       you know that.

 15       BY MS. CHAVEY:

 16           Q     Yes.      Understood.

 17           A     Okay.      (Witness reviews document.)

 18                 So page 7, Point 9.

 19           Q     You're saying there's something called Point 9

 20       on page 7?

 21           A     Yes.      It's called "Manage Documents and

 22       document access.            Beginning when the candidate

 23      submits the materials and continuing as the referee

 24      letters come in, the chair's assistant ensures that

 25      all documents are uploaded in Interfolio.                           Materials


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 145
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 56 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      should be organized in such a way that relevant

   2      groups -- departmental review committee, eligible

   3      department faculty, members of the area committee

   4      have access through the secure website to the

   5      materials at suitable times."

   6                They didn't do that.               They didn't give anybody

   7      the letters until a very short time before.                           I think

   8      this was in January when they actually gave the

   9      letters to the departmental review committee, and

 10       Rolena had the letters before even the departmental

 11       review committee did, and I think that was also a

 12       violation of the process.

 13                 (Witness reviews document.)

 14                 That also kind of fits on page 8 with Number

 15       10, "Deliberate and recommend."                    The departmental

 16       faculty review committee did not have those materials

 17       until much later than they should have.

 18                 The same page 8, Number 11, Point 11, they

 19       violated my right to a fair hearing by allowing

 20       people to vote who should not have been eligible to

 21       vote due to their hostility towards me, and by then

 22       they had the climate review report, so they knew

 23       about the bad faith actions that had gon on for

 24       apparently decades before I even got there.

 25                 And then more specifically directed to me, the


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 146
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 57 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      vote and gone to the divisional level?

   2          A     I'm sorry.         You asked for what I had as to

   3      information?

   4          Q     What information you have.                  Was there any

   5     information available to you about what your

   6     candidacy would have looked like or how it would have

   7     been received at the divisional level?

   8          A     I think it would have been voted unanimously,

   9      yes.     The same way it was for my last promotion.

 10           Q     I understand that may be what you think, but

 11      what information do you have -- other than the fact

 12      that you had a unanimous vote at the divisional level

 13      for your prior promotion, what information do you

 14      have that suggests to you what the outcome would have

 15      been at the divisional level for the tenure case?

 16                         MR. PARENTEAU:           Object to the form of

 17      that question and also disregard comments.                           Just

 18      answer questions.

 19           A     The weight of my scholarship and the

 20      importance in the field is what I base my response

 21      on, that yes, it would have been positive at the

 22      divisional level.

 23      BY MS. CHAVEY:

 24           Q     And when say the weight of your scholarship,

 25      what do you mean?


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 168
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 58 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          A     I. produce quality work that changes my field.

   2     I have changed my field in a number of ways.                            That

   3     scholarship is what has gotten me the name that I

   4     have in my field.             It's why I get invited to

   5     international events.               It's why I get invited to give

   6     talks.       It's why all of that happens.

   7                People like what I do because it matters in my

   8     field, and that is why I believe fully and without

   9     any hesitation that I did deserve to be tenured at

 10      Yale.

 11           Q     And so when you said the weight of your

 12      scholarship and the importance of your work, you're

 13      talking -- you're basically saying the same thing,

 14      the importance of your scholarship is what you just

 15      described?

 16           A     If I understand the question, yes.

 17           Q     Okay.      So if you turn in --

 18           A     Go ahead.        I'm just going to get more water on

 19      the way.        I can hear you.           Sorry.

 20           Q     If you turn to Exhibit 4 please and

 21      specifically page 32.

 22           A     I'm there.

 23           Q     Okay.      This is -- this is Section H describing

 24      each of the faculty positions at Yale, and there's --

 25      you can see that there's a general description of the


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 169
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 59 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     positions and appointments, and then starting on page

   2     233 there is a listing of each particular title,

   3     assistant professor and so on.                    Do you see that?

   4          A     Yes.

   5          Q     So if you turn to page 234, there's a

   6     reference to an associate professor on term?

   7          A     Yes.

   8          Q     And that was the position to which you were

   9     promoted in 2013?

 10           A     Yes.

 11           Q     And I'll give you a minute to read this

 12      couple of paragraphs here about associate professor

 13      on term.

 14           A     (Witness reviews document.)

 15                 I've read it.

 16           Q     Okay. • So you see in the paragraph that begins

 17      with the bold words "associate professor on term."

 18      The second sentence says, "To be considered for this

 19      appointment candidates must present significant

 20      published research and scholarship representing early

 21      demonstrations of disciplinary or interdisciplinary

 22      leadership."

 23                 Do you see that?

 24           A     Yes.

 25           Q     And then in addition to that, "The candidate


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco Page 170
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 60 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     Miller, No, you shouldn't have Rolena as chair.                            Six

   2     months, four, five months later he's telling me go

   3     look for another job, and then he does that

   4     ridiculous, ridiculous attack with the little memo on

  5      the APL leave.

   6               And then you go forward to the next semester

  7      in the spring of 2015 and they're just treating me

   8     worse and worse all the time.

   9               So we get the March 6th letter from the

 10      graduate students and Rolena is getting more frantic

 11      all the time, and she's refusing to speak to me.                            She

 12      doesn't even want to speak to me.                    Then shortly after

 13      that was the conference in Berlin where she literally

 14      -- in the airport on the way back we were sitting

 15      across from each other and she wouldn't even talk to

 16      me at all.

 17                And after that I filed the recusal letter, and

 18      two weeks after that she blew up and said, You're the

 19      one to blame for the anonymous graduate student

 20      letter and pretty much everything else I think she

 21      was blaming me for.             From what you've turned over it

 22      looks like she blamed me for everything and

 23      everybody.

 24          Q     So it sounds from what you're saying like the

 25      meeting that you had with Mary Miller was the


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 200
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 61 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     And --

   2          A     Utterly.

   3          Q     -- when you say that Rolena and Roberto with

   4     some assistance from Noel retaliated against you for

   5     speaking out, for speaking out about what is my

   6     question?

   7          A     About the harassment in the department, sexual

   8     harassment, the intellectual harassment, all of it.

   9     The abuses in the department.

 10           Q     And when did you begin speaking out about that

 11      if not when you spoke to Mary Miller?                      That's the

 12      part I don't understand.

 13                        MR. PARENTEAU:          Object to form.

 14          A      I remember speaking to Mary Miller.                     That's

 15      the first that I remember.                Oh, there was another

 16      speaking out that I never mentioned before when we

 17      were talking about the speaking out.

 18                In the '14-'15 academic year, and I think that

 19      was at the beginning of '15, Yale held meetings.

 20      Kathy -- Katie Lofton in -- she's in religious

 21      studies -- was charged on a committee with reviewing

 22      how FASTAP, the process, was working; and I went to

 23      one of those meetings with Paulo and we both spoke

 24      out about how that was being abused in our

 25      department, how the group of three was retaliating


www.huseby.com                   Huseby, Inc. Regional Centers                  800-333-2082
          Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 202
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 62 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     against people and just not acting responsibly in

   2      regards to what the process was supposed to be, not

   3      granting fair hearings.

   4     BY MS. CHAVEY:

   5          Q     Did you and Paulo both speak you said?

   6          A     Yes, at that meeting we both did.

   7         Q      And did you both present the same point of

   8     view?

   9          A     Within the difference that two people will

 10      have on anything, yes.

 11          Q      And was there something that you brought up

 12      that he didn't or vice versa at that meeting with

 13      Katie Lofton?

 14           A     I don't remember.            I might have said more, but

 15      I don't remember.

 16          Q      Do you have any notes or outline of what you

 17      said?

 18          A     No, I don't.

 19          Q      Did you speak contemporaneously?

 20          A      Yes.     I sent a follow-up e-mail to Katie

 21      Lofton afterwards, and she sent it to Amy Hungerford

 22      I see in the documents you've provided.

 23          Q     And did the e-mail follow-up that you sent to

 24      Katie Lofton capture your concerns that you had

 25      raised at the meeting where you and Paulo both


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 203
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 63 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     spoke?

   2          A     I think so.

   3          Q     So if I understand what you just said a few

   4     minutes ago, you're still identifying the

   5     conversation with Mary Miller as the first,

   6     chronologically first, occasion when you spoke out

   7     about the kind of abuses that you believe led

   8     Roberto and Rolena to retaliate against you; is that

   9     correct?

 10                         MR. PARENTEAU:           Object to form.

 11           A     You're reminding me of another one that I

 12      think happened just before the Mary Miller.                           Ben

 13      Polak had a listening session with junior faculty.

 14      was the only one from my department there, and he

 15      asked us what our impression of the system and how it

 16      worked was.

 17      BY MS. CHAVEY:

 18           Q     Where was this meeting?

 19           A     It was directly across from my office in

 20      Silliman College, their dining room or one of their

 21      dining rooms.           I'm not really sure how they classify

 22      them.

 23           Q     And was it kind of an impromptu session?

 24           A     Uh-huh.       Yes.

 25           Q     So you weren't specifically invited to go


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco Page 204
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 64 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      but a bunch of people just happened to come together?

   2          A     Oh, I'm sorry.           No, it wasn't impromptu in

   3      that sense.        He sent out an invitation, or somebody

   4      sent out an invitation.               It might have been a group

   5      of students who had invited him and he said yes, he

   6      would go.

   7          Q     So what did you say at that meeting with Ben

   8      Polak?

   9          A     That I thought the process was being abused in

 10       my department.

 11           Q     And did you mention by whom it was being

 12       abused?

 13           A     I don't think I did.              I would have tried to be

 14       a little circumspect at that time at that point in

 15       time.

 16           Q     And who was present there besides you and

 17       Mr. Polak?

 18           A     I didn't know anyone else.                 There were -- the

 19       table wasn't this big and the chairs weren't this big

 20       (indicating), but I'm guessing something like eight

 21       to ten other junior faculty members.

 22           Q     Do you remember any reaction that Mr. Polak

 23       had to your statement?

 24          A      I remember that everyone was kind of surprised

 25       that was there, but that was it.                    It wasn't a


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 205
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 65 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1      BY MS. CHAVEY:

   2          Q     Okay.      Do you have any sense from being in

   3      academia for your -- most of your adult life whether

   4      City College's tenure standards would be the same as

   5      those at Yale?

   6                        MR. PARENTEAU:           Object to form.

   7          A     I would assume different.

   8     BY MS. CHAVEY:

   9          Q     Different in what way?

 10           A     In the sense of more stringent.                     There's more

 11      expected of people in the Ivy League than are people

 12      not in the Ivy League.

 13           Q     And by the "Ivy League," do you mean strictly

 14      the nine schools in the Ivy League, or are you

 15      referring to something different?

 16           A     There are other universities that would

 17      probably match those types of stringent requirements.

 18      I wouldn't be able to give them all to you.                            I

 19      wouldn't be able to name them to you, but I can think

 20      of UCLA probably has, Berkley probably has,

 21      University of Virginia probably has those or similar

 22      standards.

 23           Q     Now, if you look at Exhibit 3, which is your

 24      lawsuit complaint, if you turn to page 35, you see

 25      Count 3 is called "Negligent Misrepresentation"?


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 215
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 66 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          A     Yes.

   2          Q     Do you know what that claim asserts?

   3          A     I can do a laymen's reading of the terms.

   4          Q     Well, I'm not asking you to read the document.

   5      I'm really asking you do you have any understanding,

   6      and I understand you are a layperson, not a lawyer,

   7      but do you have any understanding of what the

   8      negligent misrepresentation claim is asserting?

   9         A      Again, if I read the document I can tell you

 10       that it looks to me like negligent misrepresentation

 11      includes things like -- no, I'd have to read it.

 12          Q      Okay.     You can go ahead and read it.

 13          A      Okay.

 14                 (Witness reviews document.)

 15                 Okay.     So I can see in paragraph 114 that the

 16      expectation of a fair and unbiased process on the

 17      merits that's obviously part of negligent

 18      misrepresentation because the university said I would

 19      have that and then did not get me one of those.

 20          Q     Is there anything else that you feel the

 21      university represented you would have or be entitled

 22      to but you didn't get?

 23                        MR. PARENTEAU:           Object to the form of the

 24      question.

 25          A     I don't think I understand the question


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 216
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 67 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     either.

  2      BY MS. CHAVEY:

   3         Q     So it sounds like what you said in your answer

   4     just can a moment ago is that Yale made

  5      representations to you that you would have a fair and

   6     unbiased process, but you did not have a fair and

   7     unbiased process; is that correct?

   8         A     Yes.

   9         Q     Is there anything else that Yale told you or

 10      represented to you that you would have or be eligible

 11      for that you ended up not getting --

 12                        MR. PARENTEAU:          Object to the form.

 13      BY MS. CHAVEY:

 14          Q     -- other than a fair an unbiased process?

 15                        MR. PARENTEAU:          Object to form.

 16          A     I'm trying to run through the question in my

 17      head.

 18      BY MS. CHAVEY:

 19          Q     Sure.

 20          A     Well, they failed me at various steps, so they

 21      failed to give me a fair and unbiased process, and

 22      then they failed to review the unfair and biased

 23      process, and they failed to prevent the retaliation.

 24      I think that's what the question is, is it?

 25          Q     Did anyone at Yale ever tell that you would


www.huseby.com                   Huseby, Inc. Regional Centers                  800-333-2082
          Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 217
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 68 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     get tenure?

   2         A     Yes.

  3          Q     Who told you that?

   4         A     Rolena and Roberto.

   5         Q     When did they tell you that?

   6         A     Prior to my speaking out.

  7          Q     When?      By year?       Month?       Date?     Occasion?

   8         A     I know that by the year 2012 my husband and I

   9     sold our place in New York City and bought a house on

 10      the basis of I had just -- or I was getting promoted,

 11      and Rolena was telling me I was doing everything

 12      absolutely perfectly.

 13                Rolena actually said on a number of occasions

 14      that she was certain -- not certain.                      Sorry.      I

 15      should retract that.             That she was sure perhaps --

 16      it's the same word -- that things were going

 17      perfectly.

 18                They never said anything to me that was

 19      negative.       Everything was positive before I spoke

 20      out.     After I spoke out everything turned negative.

 21          Q     And, again, when you say this speaking out

 22      kind of became the pivot point for how you were being

 23      viewed that was starting with your conversation with

 24      Ben Polak at Silliman College?

 25          A     Mary Miller was how I see the start of it.


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 218
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 69 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1     The Mary Miller was the beginning, then the APL, and

  2       then there was more -- there were more requests from

   3     the administration that I spoke out.

   4               Again, I guess I would call that, in laymen's

  5      terms, negligent misrepresentation.                     I was told that

  6      that those processes would not have a negative impact

   7     on me, and that was literally in the documents, and

   8     then I spoke out and guess what, there was a negative

   9     impact.

 10          Q     You're referring to the climate review and

 11       Title 9 process?

 12          A     Yes.

 13          Q     Not the Yale Daily News conversation?

 14          A     I didn't have any promise of anything from the

 15       administration with the Yale Daily News story, no.

 16          Q     So just going back to what you were saying, I

 17       think what I understand was that Rolena made

 18       statements to you about how well things were going as

 19       you were leading up to your promotion to associate

 20       professor on term?

 21          A     Up to that point and after that point as well.

 22       The only change was the starting to speak out.                          The

 23       rest of it everything I was doing was hunky-dory.

 24          Q     And in --

 25          A     I'm not sure I could spell that.


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 219
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 70 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1     that opens out onto ever larger vistas"?

   2          A     I read the plain language of the statement,

   3     and I know what that means, yes.

   4          Q     So what does it mean to you even though you

   5     didn't write it?

   6          A     It means literally what it says.

   7          Q     Okay.

   8          A     That the person who wrote this says they see a

   9     clear trajectory in my work.

 10           Q     Okay.      And you don't really know what that --

 11      withdrawn.

 12                         MS. CHAVEY:         Jim, please stop.

 13                         MR. PARENTEAU:           No, I'm not going to

 14      stop.

 15                         MS. CHAVEY:         I'd like you to mark this.

 16

 17                               (Defendant's Exhibit 8,

 18                               Unidentified document, was marked

 19                               for identification.)

 20

 21      BY MS. CHAVEY:

 22           Q     I'm asking to you look at Exhibit 8 please.

 23           A     (Witness reviews document.)

 24           Q     Have you had a chance to look at Exhibit 8?

 25           A     Yes, I have.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 226
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 71 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     And you were unaware in September of 2013 that

   2      Rolena Adorno was reporting to Mary Miller that she

   3      had found -- she and Noel and Roberto had found your

   4      APL proposal quite poor?

   5          A     Did you say I was unaware?

   6          Q     Yes.

   7          A     Is that the question?

   8                No, I was aware.            We spoke about that

   9      proposal, the four of us.

 10           Q     So you knew in September 2013 that Roberto,

 11       Noel, and Rolena considered your proposal to be quite

 12       poor?

 13           A     They asked for a proposal in five-days' time.

 14       I told them it would be sketchy because I had asked

 15      that the proposal be postponed to the next year.

 16      After I asked that, Rolena said okay, but then she

 17      changed her mind and said, Give me a proposal in five

 18      days, can you?           And I said, Well, it's going to be

 19      sketchy because I was in the middle of the final

 20       proofs for my third book.                So I said, I can do it,

 21      but it's going sketchy, and she said, Okay.

 22                 And then I produced it, and they said, It's

 23      sketchy.        Actually, Noel said, It's sketchy, but she

 24      told us that it was going to be sketchy.                          There were

 25      three individual comments on the proposal.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 227
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 72 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1                         MS. CHAVEY:          Can you read back my

   2      question please?

   3

   4                                (The following was read back by the

   5                                court reporter: Q) So you knew in

   6                                September 2013 that Roberto, Noel,

   7                               and Rolena considered your proposal

   8                                to be quite poor?)

   9

 10           A      Yes.        I see that's what I answered, yes.                     We

 11       had a conversation about the proposal.

 12       BY MS. CHAVEY:

 13           Q      Okay.

 14                          MS. CHAVEY:          Could you mark that please?

 15

 16                                 (Defendant's Exhibit 9, E-mail from

 17                                Susan Byrne to Paulo Moreira in

 18                                August of 2014, was marked for

 19                                identification.)
                             A
 20

 21       BY MS. CHAVEY:

 22           Q     I'm showing you -- you can just pile those in

 23       the middle the table here.

 24           A     Okay.

 25           Q      Thank you.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-.2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 228
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 73 of 94


                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

   1      in his office that morning.

  2          Q     How did you reject the love couch setup?

  3          A     I moved the pillow and didn't let him get

  4       close to me.

  5          Q     Okay.      And did you ever address this memo with

   6      him?

  7          A     Yes.

   8         Q     And tell me about that.

  9          A     I wrote a reply to it.

 10

 11                              (Defendant's Exhibit 12, Document

 12                              prepared by Susan Byrne, dated

 13                              October 18th, was marked for

 14                              identification.)

 15

 16      BY MS. CHAVEY:

 17          Q     I'm going to give you Exhibit 12 and ask you

 18      to confirm that that is the reply that you wrote?

 19          A     Yes, it is.

 20          Q     And you wrote it the same day that you saw

 21      Roberto's memo?

 22          A     The date is the day after.                 His memo says

 23      October 17th, and this is October 18th.

 24          Q     So you wrote this document the day after you

 25      received a copy of Roberto's memo?


www.huseby.com                   Huseby, Inc. Regional Centers                  800-333-2082
          Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 239
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 74 of 94


                             SUSAN BYRNE vs YALE UNIVERSITY
                                  Susan Byrne on 10/19/2018

   1          A     By the date -- I couldn't give you the exact

   2      hour that I wrote it, but by the date it's the next

   3      day, yeah.

   4          Q     And what was your purpose in writing this

   5      memo?

   6          A     I was responding to the memo that I had

   7      received the night before.                  I got this one the 17th,

   8      something like seven or eight o'clock at night,

   9      something like that.

 10           Q     What were you hoping to achieve by writing

 11       this memo?

 12           A     I wrote it to respond to his.

 13           Q     For what end?

 14           A     I hoped to respond to the garbage criticisms

 15       in the October 17th memo with facts.

 16           Q     Did you think you would persuade -- well,

 17       withdrawn.

 18                 To whom did you send this memo?

 19           A     To Roberto, Rolena, and Noel.                    They were the

 20       three on the committee.

 21           Q     And did you think that you would persuade them

 22      by writing a memo like this?

 23           A     I don't know that persuasion was what I did.

 24       I wrote it to respond to his.

 25           Q     Just set the record straight?


www.huseby.corn                   Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 240
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 75 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1

   2                              (Defendant's Exhibit 13, Letter

   3                              dated November 6, 2014 from Rolena

   4                              Adorno to Tamar Gendler, was marked

   5                              for identification.)

   6

   7     BY MS. CHAVEY:

   8          Q     Showing you Exhibit 13, I'm not going to ask

   9      you to read every page of that package, but I will

 10      ask you to peruse it and see if it appears to you to

 11      be the November 6, 2014 letter that Rolena Adorno

 12      forwarded to Tamar Gendler regarding your APL

 13      research proposal?

 14           A     It's dated November 6th, and it says "Dear

 15      Tamar," and I'm guessing from what you're saying it's

 16      signed Rolena Adorno.

 17           Q     And you see that Rolena included your October

 18      18th letter with the package that she forwarded to

 19      the dean?

 20          A      Yes.

 21          Q      And did you think that this third proposal

 22      that's attached here was a strong proposal?

 23                        MR. PARENTEAU:           Object to the form.

 24          A     This wasn't the third proposal.

 25      BY MS. CHAVEY:


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 242
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 76 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1          Q     Okay.      Which one was this?

   2          A     This was the fall 2014 proposal.                     The 2013 I

   3      don't recall consider a proposal, but yes, it was a

   4      proposal I prepared in five days.                    This (indicating)

   5      was the proposal that I prepared in the fall, and I

   6      submitted sometime in September I think.

   7          Q     So if you look at the second page of Exhibit

   8      13 where the attachments are listed, it says,

   9     "Attachments see Professor Byrne's third revised

 10       proposal," you would disagree with that

 11       characterization?

 12           A     Revised I would agree.               Third I would disagree

 13       with.     Roberto asked me to do five things in that

 14      meeting I had with him in the morning.                        I did those

 15      five things and sent them another proposal.                           I think

 16      afterwards I found a typo or an apostrophe missing or

 17      something like that.              So she might be calling that a

 18      third proposal, but to me it was all that same

 19      proposal.

 20           Q     And did you think your proposal which is

 21      incorporated in Exhibit 13 was a strong proposal?

 22           A     Yes, I did.

 23           Q     And did you think that your proposal needed to

 24      be a strong proposal in order to be accepted?

 25                        MR. PARENTEAU:           Object to form.


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 243
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 77 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1                        MR. PARENTEAU:           Four minutes according to

   2     my calculation.

   3                        MS. CHAVEY:         Four minutes?

   4                        THE COURT REPORTER:              I need to figure it

   5     out.      Just one minute.

   6                        Yes, it's six hours and 56 minutes.

   7                        MS. CHAVEY:         Okay.      All right.         Let's

   8     take a break.

   9

 10                               (Off the record from approximately

 11                                 6:11 p.m. to 6:14 p.m.)

 12

 13           A     Can I add one thing to what you asked me about

 14      the speaking to Paulo?                I did speak to members of his

 15      office, Stephanie Spangler.

 16      BY MS. CHAVEY:

 17           Q     So you know that Howard Bloch expressed views

 18      about the quality of your scholarship?

 19           A     No, I don't know that.

 20           Q     So you don't know -- if he expressed an

 21      opinion what the opinion was?

 22           A     No, I don't.

 23           Q     Would you have any reason to see that his

 24      opinion was forced or pressured by anyone else?

 25           A     I wouldn't have any information to make such


www.huseby.eoin                   Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 293
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 78 of 94


                          SUSAN BYRNE vs YALE UNIVERSITY
                               Susan Byrne on 10/19/2018

   1      an inference, no.

   2         Q     I mean you don't know him to be the kind of

   3      person who would express a view that was not his own

   4     just to go along with the crowd or something like

   5     that?

   6         A     I don't know --

   7                       MR. PARENTEAU:          Object to form.

   8                       THE WITNESS:         Sorry.

   9         A     I don't know him well enough to make any kind

 10      of statement like that.               My contact with him is

 11      fairly minimal.

 12                        MS. CHAVEY:          I don't have anything

 13      else.

 14                        MR. PARENTEAU:          Okay.

 15

 16                              (Deposition concluded at

 17                              approximately 6:15 p.m.)

 18

 19

 20

 21

 22

 23

 24

 25


www.huseby.com                   Huseby, Inc. Regional Centers                800-333-2082
          Charlotte — Atlanta — Washington, DC New York Houston — San Francisco   Page 294
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 79 of 94


                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1                                CERTIFICATION

   2        I, ANNETTE F. BROWN, LSR and Notary Public within
         and for the State of Connecticut, do hereby certify
   3     that I took the deposition of SUSAN BYRNE, on October
         19, 2018.
   4
            I further certify that the above-named deponent
   5     was by me duly sworn to testify to the truth, the
         whole truth and nothing but the truth concerning
   6     his/her knowledge in the matter of the case of, BYRNE
         v. YALE UNIVERSITY.
   7
            I further certify that the testimony was taken by
   8     me stenographically and reduced to typewritten form
         under my direction by means of COMPUTER ASSISTED
   9     TRANSCRIPTION; and I further certify that said
         deposition is a true record of the testimony given by
 10      said witness.

 11          I further certify that I am neither counsel for,
         related to, nor employed by any of the parties to the
 12      action in which this deposition was taken; and
         further, that I am not a relative or employee of any
 13      attorney or counsel employed by the parties hereto,
         nor financially or otherwise interested in the
 14      outcome of the action.

 15         WITNESS my hand and my seal this 2nd day of
         November, 2018.
 16

 17

 18

 19

 20

 21
                    Annette Brown, LSR No. 00009
 22                 Notary Public
                    My Commission Expires:
 23                 November 30, 2019

 24

 25



www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte - Atlanta - Washington, DC - New York - Houston - San Francisco   Page 297
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 80 of 94



                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

   1                                    JURAT

   2




         I, SUSAN BYRNE, do hereby certify that the foregoing
         testimony given by me on October 19, 2018, is true
   5     and accurate, including any corrections noted on the
         corrections page, to the best of my knowledge and
   6     belief.

   7

   8
   9

 10

 11
                                           SUSAN BYRNE
 12
         OAT_      Nevado
        (olitAili a Ch,rk
 13
         At fi f eat vson, V in said county of                     04r4<
 14      this '7"- day of i>e-C8vrave,r- , 2018,                   personally
         appeared, SUSAN BYRNE, and she made                       oath to the truth
 15      of the foregoing corrections by her                       subscribed.

 16

 17

 18      Before me, Fr        tic L,   F., they         ,   Notary        Public.

 19

 20      My Commission Expires:              Twi     0, zOLZ
 21
                                                              FRANK L. ST. GERMAIN
 22                                                          Notary Public - State of Nevada
                                                                    County of Clark
 23                                                            APPT. NO. 18-3336-1
                                                             MY App. Expires June 11, 2022
 24

 25



www.huseby.com                    Huseby, Ine. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 295
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 81 of 94



                                 SUSAN BYRNE vs YALE UNIVERSITY
                                      Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:               ANNETTE BROWN

   3

   4      CASE STYLE:               BYRNE v. YALE UNIVERSITY

   5
          PAGE            LINE               CORRECTION                         REASON
   6

   7        10                               "was" should be were                 transcription
                             1
                                                                                  error
   8                                                                               emphatic no,
            21               13              "No, I don't know" should read
                                             "No, I don't, no,                     not lack of
   9
                                                                                   knowledge
 10

 11         22               2            delete "of' to read "heard her say"         transcription
                                                                                      error
 12
            22           13                   "Simms" should be SIMS                   transcription
 13
                                                                                       error - the
 14                                                                                    email reads
                                                                                       SIMS
 15         24           6                   "list" should be plural "lists"
                                                                                       transcription
 16         24           21                   University should be capital
                                                                                       errors
 17
            24           22                   University should be capital
 18
                                                                                       transcription
 19         27           7              delete "is" to read "it was Roberto.,."
                                                                                       error
 20

 21         31          10           Add prior to existing text to read in full: In       remembered
                                         Fall 2014, I told department donor               further
 22
                                          Jaime Thrall what Roberto had said to           episodes of
 23                                                                                       speaking out
                                           me in August 2014, and I went to the           prior to this
 24                                                                                       one
                                           FAS Dean's office to complain about
 25                                        mistreatment over my APL proposal.
                                           After that was the Yale Daily News reporter.

www.huseby,com                    Huseby, Inc. Regional Centers                      800-333-2082
           Charlotte — Atlanta — Washington, DC — New York -- Houston -- San Francisco   Page 296
        Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 82 of 94



                                 SUSAN BYRNE vs YALE UNIVERSITY
                                      Susan Byrne on 10/19/2018

    1      TRANSCRIPT CORRECTIONS

    2      REPORTER:             ANNETTE BROWN

    3

    4      CASE STYLE:             BYRNE v.       YALE UNIVERSITY

    5
           PAGE             LINE             CORRECTION                         REASON
    6
            32              23               insert comma after the word         transcription-
    7
                                             make,                               punctuation
    8

   9        36              2               Delete "No." Insert "Not in person. We      remembered
                                            did have a follow-up phone call"            that detail
 10

 11         38              12         Add after existing text: , but she did          remembered
                                       tell him what Anibal had said to her            that detail
 12
                                       in confidence. I heard that sitting
 13                                    outside her office.

 14         38           20            Add after existing text: , but                  remembered
                                       she did tell him what Anibal                    that detail
 15                                    had said to her.
            44           7              [Add prior to existing text]: In January        remembered
 16                                     and March 2015, I continued to speak out        more detail
                                        to the Dean's office about the problems         about
 17
                                        with the department and my APL leave,           episodes of
 18                                     Rolena saw that as a challenge to her           speaking out
                                        authority, and she resented it. Then in
 19                                     April 2015, I requested a minor change to
                                        how the department reviewed graduate
 20                                     student prospectuses, and both Rolena and
                                        Noel resisted that request. [pick up with
 21                                     existing text, in full as is, no changes to
                                        existing]
 22
           44          13               "reporters" should be "attorneys"             I misspoke
 23
 24
                                     invert "numerous to" to read "to numerous"        transcription
           55          16                                                              error
 25


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta . Washington, DC — New York — Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 83 of 94



                              SUSAN BYRNE vs YALE UNIVERSITY
                                   Susan Byrne on 10/19/2018

          TRANSCRIPT CORRECTIONS

   2      REPORTER:           ANNETTE BROWN

   3

   4      CASE STYLE:           BYRNE V. YALE UNIVERSITY

   5
          PAGE          LINE             CORRECTION                          REASON
   6

           55                            "when" should be "what"             transcription error
   7                     24

   8
           55            25              "let" should be "led"           transcription error
   9
           57            24            Replace existing text; The               remembered
 10                                    Climate Review Report makes              more detail
 I1                                    clear that they did ask him about
                                       sexual harassment, touching, etc.
 12                                    Also, a later letter from Kate
                                       Stith to Yale's General Counsel
 13                                    mentions that in a meeting
                                       between Kate, Roberto, Rolena,
 14                                    Noel and maybe Kate's husband
                                       Judge Jose Cabranes, who was
 15                                    also copied on the email, that
                                       they were told about various
 16
                                       accusations of sexual harassment
 17                                    in a meeting they had with the
                                       administration. I was literally the
 18                                    only person referenced in that
                                       Climate Review Report as having
 19                                    experienced Roberto's unwanted
 20                                    attention in that way. Everyone
                                       else asked for anonymity, but
 21
                                       they used my name in that
                                       Report, to reference specifically
 22                                    what I told them about the acts
                                       of sexual harassment and
 23                                    bullying.
 24

 25



www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC New York — Houston     San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 84 of 94



                              SUSAN BYRNE vs YALE UNIVERSITY
                                   Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:           ANNETTE BROWN

   3

   4      CASE STYLE:           BYRNE v.       YALE UNIVERSITY

   5
          PAGE           LINE             CORRECTION                      REASON
   6

   7       59            10               insert "the" to read "the next yea?     I misspoke - my
                                                                                  error
   8
          61             21               pantomime - both irn'                 transcription error
   9
           65            4                insert "of' to read "two of them"      transcription error
 10

 11                     6                Add to read; Yes, also in May 2015,
           70
                                                                                     remembered
                                         I told Associate Dean John
 12                                                                                  more
                                         Mangan, who had been involved
                                                                                     episodes of
 13                                      with the APL process, that Rolena
                                                                                     speaking out
                                         had blamed me for the anonymous
 14                                      letter, and that she had gotten mad
                                         and yelled at me over it. I told him
 15                                      things were getting worse in the
                                         department. He had been the first
 16                                      person in the Dean's office that I
                                         had spoken with about the APL,
 17
                                         right after the Oct. 2014 flip-flop
 18                                      in attitudes on my work, and the
                                         meeting with Roberto and the love
 19                                      couch episode.

 20

           70           12          Add to read: Yes, in November-December
 21                                                                                   remembered
                                    2015, I tried to keep Rolena and Noel
                                    from disenfranchising students on the             more details
 22
                                    Graduate Studies Committee. That                  and episodes
 23                                 involved entails between the Graduate
                                    School, the committee members, and
 24
                                    Yale's General Counsel Harold Rose.
                                    Rolena and Noel got irate. Then there was
 25
                                    the Title IX process.


www.huseby.com                    Huseby, Inc. Regional Centers                   800-333-2082
           Charlotte — Atlanta — Washington, DC —New York — Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 85 of 94



                              SUSAN BYRNE vs YALE UNIVERSITY
                                   Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:            ANNETTE BROWN

   3

   4      CASE STYLE:           BYRNE v. YALE UNIVERSITY

   5
          PAGE           LINE             CORRECTION                        REASON
   6
           71             4               "le, le, le, le" should read:        transcription error
   7
                                          bla, bla, bla, bla
   8
           77            25         Add after existing text: Later Spangler            remembered
   9                                told the internal appeals committee                more detail
                                    working on my tenure appeals that she
 10                                 was recused from that process because
                                    she was working with me on the Title IX
 11
                                    process.
 12        81            19             delete the word "before'                transcription error
 13
           84             12         Add after existing text: I                  remembered this
 14                                  sent Miriam an email after                  detail
                                     our last meeting
 15
           84             19           Harkema                                 transcription error
 16
           87             7            University should be capital
 17
                                                                                    transcription
 18        87              8           University should be capital
                                                                                       errors
 19         88             5            Delete "be" to read "able to say"
 20
           89             20        Add after existing text: , and in Yale's
                                    discovery, Rolena specifically says                 remembered
 21                                                                                     this detail
                                    that Title IX Officer Valarie Stanley
 22                                 told her about accusations against
                                    Roberto even before they were filed.
 23
                                    Add after existing text: , except for              remembered
 24         90            17
                                    what I've read in the discovery Yale              more precise
                                    has sent. The Title IX office was                 detail
 25
                                    informing her all the time.

www.huseby.com                    Huseby, Inc. Regional Centers                   800-333-2082
           Charlotte — Atlanta — Washington, DC —New York — Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 86 of 94



                               SUSAN BYRNE vs YALE UNIVERSITY
                                    Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:            ANNETTE BROWN

   3

   4      CASE STYLE:            BYRNE v. YALE UNIVERSITY

   5
          PAGE           LINE             CORRECTION                    REASON
   6
           90              25         Add after existing text: Rolena        remembered
   7                                  would have told Noel and
                                                                             more detail
                                      Roberto whatever Valarie Stanley
   8                                  was telling her. Plus, in mid-
                                      January 2015, all ladder faculty in
   9
                                      the department had to attend a
 10                                   sexual harassment refresher
                                      course. During that session, I
 11                                   spoke out about the various
                                      scenarios as they were presented.
 12                                   Rolena got irate at what I was
                                      saying. Also, right around the
 13
                                      same time, I contributed
 14
                                      comments to an open -source
                                      request the Provost and President
 15                                   had made, about problems in
                                      ethical standards of conduct for
 16                                   faculty, and the need for
                                      procedures to address them. I
 17                                   signed that openly, as well. Then,
                                      in February and just before my
 18
                                      tenure vote, another reporter from
 19                                   the YDN spoke with me, and
                                      quoted me in a story published just
 20                                   before the tenure vote. Rolena also
                                      hated it if anyone spoke to those
 21                                    reporters.

 22         91             9         Add after existing: , but Yale's           remembered
                                     discovery does seem to show that           more detail
 23                                  Miriam Berkman told Kate Stith what
 24
                                     I had told Miriam, and Kate was
                                     passing all that information on to
                                     Rolena, Roberto and Noel - as well as
 25
                                     her husband, Judge Jose.


www.huseby.com                    Huschy, Inc, Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 87 of 94



                               SUSAN BYRNE vs YALE UNIVERSITY
                                    Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:               ANNETTE BROWN

   3

   4      CASE STYLE:               BYRNE v. YALE UNIVERSITY

   5
          PAGE            LINE             CORRECTION                      REASON
   6

           101               22             "as" should be "is"            transcription error
   7


           104               12            "two" should be "too"           transcription error

   9
            114               14            Delete "No" - should read:      precision on detail
 10
                                            "Not all of them"
 11

 12         116               25       Add after existing text; After my
                                                                                  remembered
                                       tenure was denied, I spoke with
                                                                                  more
 13                                    various persons to find out how to
                                                                                  speaking
                                       appeal that injustice within Yale. I
 14                                                                               out, after
                                       wrote to ask about filing a complaint
                                                                                  the tenure
                                       with the University Tribunal (those go
 15                                                                               vote but
                                       to the President), and I spoke with
                                                                                  prior to the
 16                                    various members of the Faculty
                                                                                  final provost
                                       Senate: Katie Trumpener, Emily
                                                                                  decision
 17                                    Greenwood, Bill Nordhaus.
                                       Greenwood told me I should also
 18                                    speak with Stephanie Spangler, so I
                                       had another meeting with her about
 19                                    retaliation and intimidation in the
                                       Department, All of those people,
 20
                                       though, told me that I needed to file
 21                                    the appeal with the Provost, that that
                                       was the only way to contest the
 22                                    injustice.

 23        124           8                 "The it was" should be "It was the"     transcription
                                                                                   error
 24                                       "corporation counsel" should read
           126           15
                                          "General Counsel"                        I misspoke
 25
            126          16               "corporation counsel" should read       name of office
                                          "General Counsel"
www.huseby.corn                   Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New York '- Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 88 of 94



                                 SUSAN BYRNE vs YALE UNIVERSITY
                                      Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:              ANNETTE BROWN

   3

   4      CASE STYLE:               BYRNE v.     YALE UNIVERSITY

   5
          PAGE          LINE                CORRECTION                        REASON
   6
          127               3               "work out.things" should be          transcription error
   7                                        "work things out"

           127           17                 delete the first instance of "when"       transcription
                                            to read: "said that day when,.."          error
   9

 10        129              24              "An" should be "In"                     transcription
 11
           131              1               "It's"' should be "It" - not possessive      errors
 12
           131           10                 "You're" should be "Your"             transcription error
 13

 14        131          19                Should read: "I don't think 'I want             embedded
                                          to be your colleague,' I think, 'I want         quote got
 15                                       this position.'                                 lost
 16
           135          5                  insert comma after me,                     transcription
 17                                                                                   errors
           135          6                  change "informed" to "inform the"
 18

 19        137          19                 insert "formally" to read: "she did          precision detail
                                           not formally act..."
 20

 21        138          23                Add after existing text: Also, the
                                          departmental committee did not select            remembered
 22                                       the external letter writers, as the              another
                                          document says they should have. They             detail
 23                                       did even have any meetings until
 24                                       January, 2016.

           142          7                 the first instance of "writing" should be        transcriptiol
 25                                       "reading" - to read "reading and                 error
                                          writing..,"

www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC —New York — Houston -- San Francisco    Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 89 of 94



                                  SUSAN BYRNE vs YALE UNIVERSITY
                                       Susan Byrne on 10/19/2018

          TRANSCRIPT CORRECTIONS

   2      REPORTER:               ANNETTE BROWN

   3

   4      CASE STYLE:               BYRNE v.          YALE UNIVERSITY

   5
          PAGE           LINE                CORRECTION                          REASON
   6
          142                17               spelling should be no H          transcription error
   7
          146                23               "gon" should be "gone"           transcription error
   8

   9       147               17               "kit" should be "it"             transcription error
 10
           147               19              "complaint" should be               transcription error
 11                                          " complained"




 12
           148           22                  insert "what" to read:              transcription error
 13
                                             "Not apart from what
                                             Yale's..."
 14
           151           24                  insert "an" before "updated"         transcription error
 15

 16                                     "Scribner's" should be "scrivener's"      transcription error
           153           25
 17
           154           19                  "to" should be "in"                  transcription error
 18

 19        154          23                   "locks" should be "looks"            transcription error

 20        156           4                  insert "a" before "department"         I misspoke

 21
           160           7                 "saying" should be 'say"                transcription error
 22
 23        161           4                 insert "to" to read "disclose it to you"   transcription
                                                                                      error
 24
           166           18                delete "the"
                                                                                   transcription
 25                                                                                errors
           166           19                insert "and" after "philosopher"

www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 90 of 94



                                 SUSAN BYRNE vs YALE UNIVERSITY
                                      Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:              ANNETTE BROWN

   3

   4      CASE STYLE:              BYRNE v. YALE UNIVERSITY

   5
          PAGE             LINE              CORRECTION                       REASON
   6
          167               21           Add after existing text: , and from the
   7                                     Office of the General Counsel,                remembered
                                         Harold Rose, who did make                     more precise
   8                                     them recuse themselves as the                 detail
                                         Climate Review was going on,
   9
                                         but then failed to do so even
 10                                      after the Climate Review Report
                                         came in, with my name in that.
 11                                      Report as the only one who spoke on
                                         the record about Roberto's sexual
 12                                      bullying, and with all the very
                                         obvious references in that Report to
 13
                                         Rolena's retaliation against me, and
 14
                                         against others.

 15        180                                                                       transcription -
                           4              "being" should be "Foulcaultian"
                                                                                     theoretical term
 16
           184          8             first word "associate" should be "assistant"     transcription
 17
                                                                                       error
 18
           184          10            "make tenure" should read "make "tenured" transcription
 19                                                                             error
           184          14                delete "have"                                transcription
 20
                                                                                       error
 21        185          3                "understand" should be "understood"           transcription
 22      • 187         23                Cervantista - "1" not "e"                     errors
 23
           190         9                 latter" should be "ladder"            transcription -
 24
                                                                               Yale terminology
           191          6                "student's" should be plural:
 25                                                                                   transcription
                                         "students' "                                 error

www.huseby.com                    Husehy, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 91 of 94



                                 SUSAN BYRNE vs YALE UNIVERSITY
                                      Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:              ANNETTE BROWN

   3

   4      CASE STYLE:               BYRNE v. YALE UNIVERSITY


          PAGE           LINE               CORRECTION                       REASON
   6
          192             16                 "come" should be "go"           I misspoke
   7
          193                2              "American" should be "one"        transcription error
   8.

   9       196               4            "Rolena and Roberto or Roberto"
                                          should read "Rolena and Roberto,     I misspoke, or
 10                                       or when Roberto"                     garbled this

 1I
           197           17-18           should read "Their report says,       embedded quote
 12
                                         `she says they did; they say they     got lost without
                                         didn'e."                              punctuation
 13

 14        198           18                 Cervantista
                                                                               transcription
 15        198           21                  Cervantista
                                                                                    errors
 16
           198           25                  Cervantista
 17
           204           19                                                   precision
                                           insert comma after office,
 18

 19        205           5               "students" should be "junior professors"     I misspoke

 20        211                                                               reference to City U
                         4              SUNY should be CUNY
                                                                             of NY
 21
           212           14                Celestina
 22                                                                          transcription
           212           20                Celestina                         errors
 23
 24        219           3                "spoke" should be "speak"          transcription
                                                                             errors
 25        220           5                 Cervantista


www.huseby.cona                   Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC New York — Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 92 of 94



                               SUSAN BYRNE vs YALE UNIVERSITY
                                    Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:            ANNETTE BROWN

   3

   4      CASE STYLE:            BYRNE v. YALE UNIVERSITY

   5
          PAGE           LINE             CORRECTION                               REASON
   6
           221            12              insert "as" to read        as I said"      transcription error
   7

   8       222             3              Cervantista                             transcription error
   9
           232             8              "see" should be "think"                   I misspoke
 10
           233             3              insert "to" and correct spelling           transcription error
 11
                                          to read "... go forward to the
 12
                                          Celestina"

 13        233             4               Celestina                              transcription error
 14
           233             7              "stopped" should be "started"               I misspoke
 15
           233            10               Mio should be lower case info Spanish orthography
 16

 17        233             13            lower case for mio, libro, been, amor             Spanish
                                                                                           orthography
 18
           233             14            "has also as" should read "also has"
                                                                                         transcription
 19                                      - delete the first has, add 'h' to "as"
                                                                                         error
 20        233             18             delete "it" and add "in" to read:            transcription
                                          ... before. Theory in the„,"                 error
 21

 22         234            4              "sill" should be "still"                    transcription error
 23
 24        235             20              delete "with"                           transcripion error

 25        238            16               insert comma after before,               transcription
                                                                                    punctuation

www.huseby. coin                   Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta'., Washington, DC — New York — Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 93 of 94



                                 SUSAN BYRNE vs YALE UNIVERSITY
                                      Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:              ANNETTE BROWN

   3

   4      CASE STYLE:              BYRNE v.        YALE UNIVERSITY

   5
          PAGE           LINE                CORRECTION                        REASON

          240             15              Add after existing text: , and           remembered more
   7                                                                               precise detail
                                          to defend my work.
   8
          243                3            "recall" should be "really"              transcription error
   9
          247                9              "were" should be "with"            transcription error
 10

 11        250               10            "rank" should be plural "ranks"           transcription error

 12       252             11               should read ...says, 'Thanks..."         embedded quote
 13
          253             13               should be possessive - group's            transcription error
 14
          254                3             question should be plural questions transcription error
 15
          254            10                delete "Your"                            transcription -
 16                                                                                 original text quoted
                                                                                    from does not
 17                                                                                 include that word
                                        "that that what's" should read
 18       254           19-20                                                      transcription error
                                        "that that's what"
 19
          258            21             insert "word" at the end of the line         I misspoke, or
                                                                                     transcription
 20
          267            6              "Midlevel" should be "Medieval"            transcription error
 21

 22       267            17              insert "of' to read "lot of effort"       transcription error

 23       269            20               insert "that" to read "something like that" transcription
 24                                                                                        errors
          275            11              "there's" should be "there are"
 25
          285            16               insert "I" to read "I did not want..."     transcription error


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 296
       Case 3:17-cv-01104-VLB Document 70-5 Filed 04/01/19 Page 94 of 94



                              SUSAN BYRNE vs YALE UNIVERSITY
                                   Susan Byrne on 10/19/2018

   1      TRANSCRIPT CORRECTIONS

   2      REPORTER:           ANNETTE BROWN

   3

   4      CASE STYLE:           BYRNE v. YALE UNIVERSITY

   5
          PAGE          LINE              CORRECT ION                   REASON
   6

   7       288                          last word on the line should      specific document
                                        be "the" instead of "a"
   8


           288          13             Replace existing with: I did          more precise detail
                                       not do so formally, no.
 10

 11        290          15             "latter' should be "ladder"        transcription error

 12
           293           14            "Paulo" should be "Polak"        transcription error-
 13                                                                     this is a different
                                                                        person
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24                                                NAME :      Susan Byrne
                                                   DATE :
                                                               December 7, 2018
 25



www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 296
